 

Exhibit 10.18

 

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

CREDIT AGREEMENT

Dated as of March 31, 2015

among

SHORTFIN SOLAR, LLC,
a Delaware limited liability company,
as the Borrower,

SOLARCITY CORPORATION,
a Delaware corporation,
as the Limited Guarantor,

BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent
and
a Lender,

and

The Other Lenders Party Hereto

BANK OF AMERICA, N.A.
as
Sole Lead Arranger and Sole Bookrunner

 

 

 

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Table of Contents

Section

 

 

 

Page

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

 

1

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

22

1.03

 

Accounting Terms

 

23

1.04

 

Rounding

 

23

1.05

 

Times of Day; Rates

 

23

ARTICLE II.

 

the COMMITMENTS and Credit LOANS

 

24

2.01

 

Loans

 

24

2.02

 

Borrowing, Conversions and Continuations of Loans

 

24

2.03

 

Prepayments

 

25

2.04

 

Repayment of Loans

 

26

2.05

 

Interest

 

26

2.06

 

Fees

 

27

2.07

 

Computation of Interest and Fees

 

27

2.08

 

Evidence of Debt

 

27

2.09

 

Payments Generally; Administrative Agent’s Clawback

 

27

2.10

 

Sharing of Payments by Lenders

 

28

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

29

3.01

 

Taxes

 

29

3.02

 

Illegality

 

34

3.03

 

Inability to Determine Rates

 

34

3.04

 

Increased Costs

 

35

3.05

 

Compensation for Losses

 

37

3.06

 

Mitigation Obligations; Replacement of Lenders

 

37

3.07

 

Survival

 

38

ARTICLE IV.

 

CONDITIONS PRECEDENT TO the closing date

 

38

4.01

 

Conditions to the Closing Date

 

38

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

41

5.01

 

Organization

 

41

5.02

 

Authorization; No Contravention

 

42

5.03

 

Governmental Authorization; Other Consents

 

42

5.04

 

Binding Effect

 

43

5.05

 

ERISA

 

43

5.06

 

Taxes

 

43

5.07

 

Business

 

43

5.08

 

Collateral

 

44

5.09

 

No Default

 

44

5.10

 

Margin Regulations; Investment Company Act

 

44

 

i

 

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section

 

 

 

Page

5.11

 

[Reserved]

 

44

5.12

 

[Reserved]

 

44

5.13

 

Litigation

 

44

5.14

 

Disclosure

 

44

5.15

 

Tax Status

 

45

5.16

 

Capital Structure

 

45

5.17

 

Compliance with Law

 

45

5.18

 

No Other Bank Accounts

 

45

5.19

 

Projections

 

45

5.20

 

Solvency

 

46

5.21

 

OFAC

 

46

5.22

 

Anti-Corruption Laws

 

46

5.23

 

Environmental Compliance

 

46

5.24

 

Regulatory Matters

 

46

5.25

 

Tax Equity Representations; Eligibility Representations

 

47

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 

47

6.01

 

Use of Proceeds

 

47

6.02

 

Notices

 

47

6.03

 

Portfolio Reports; Financial Statements

 

48

6.04

 

Reports; Other Information

 

50

6.05

 

Existence, Conduct of Business

 

52

6.06

 

Books, Records, Access

 

52

6.07

 

Preservation of Rights; Further Assurance

 

53

6.08

 

[Reserved.]

 

54

6.09

 

Taxes and Other Government Charges

 

54

6.10

 

Compliance With Laws; Instruments, Etc

 

54

6.11

 

Actual Net Cash Flows

 

54

6.12

 

Compliance with Sanctioned Persons Laws and Anti-Corruption Laws

 

55

6.13

 

Separateness Provisions; Required Provisions in LLC Agreement

 

55

6.14

 

[Reserved.]

 

55

6.15

 

Maintenance of Materials

 

56

6.16

 

Transition Manager

 

56

6.17

 

Corrective Payments

 

56

ARTICLE VII.

 

NEGATIVE COVENANTS

 

57

7.01

 

Limitations on Liens

 

57

7.02

 

Debt

 

57

7.03

 

Sale or Lease of Assets

 

57

7.04

 

Changes

 

58

7.05

 

Distributions

 

58

 

ii

 

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section

 

 

 

Page

7.06

 

Investments

 

58

7.07

 

Use of Proceeds

 

58

7.08

 

Fundamental Changes

 

58

7.09

 

Amendments; Other Agreements

 

58

7.10

 

Name and Location; Fiscal Year

 

59

7.11

 

Assignment

 

59

7.12

 

ERISA

 

59

7.13

 

Accounts

 

60

7.14

 

Transactions with Affiliates

 

60

7.15

 

Limitation on Dividends and Other Payment Restrictions Affecting Certain
Subsidiaries

 

60

7.16

 

Hedging Agreement

 

60

7.17

 

Operations and Maintenance

 

60

7.18

 

Sanctions

 

60

7.19

 

Anti-Corruption Laws

 

60

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

 

60

8.01

 

Events of Default

 

60

8.02

 

Remedies Upon Event of Default

 

62

8.03

 

Application of Funds

 

63

ARTICLE IX.

 

ADMINISTRATIVE AGENT

 

64

9.01

 

Appointment and Authority

 

64

9.02

 

Rights as a Lender

 

64

9.03

 

Exculpatory Provisions

 

64

9.04

 

Reliance by Administrative Agent

 

65

9.05

 

Delegation of Duties

 

65

9.06

 

Resignation of Administrative Agent

 

66

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

67

9.08

 

No Other Duties, Etc

 

67

9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

 

67

9.10

 

Collateral and Guaranty Matters

 

68

9.11

 

Exercise of Discretion

 

69

ARTICLE X.

 

MISCELLANEOUS

 

70

10.01

 

Amendments, Etc

 

70

10.02

 

Notices; Effectiveness; Electronic Communication

 

71

10.03

 

No Waiver; Cumulative Remedies; Enforcement

 

73

10.04

 

Expenses; Damage Waiver

 

73

10.05

 

Payments Set Aside

 

76

10.06

 

Successors and Assigns

 

76

10.07

 

Treatment of Certain Information; Confidentiality

 

80

 

iii

 

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section

 

 

 

Page

10.08

 

Right of Setoff

 

81

10.09

 

Interest Rate Limitation

 

81

10.10

 

Counterparts; Integration; Effectiveness

 

81

10.11

 

Survival of Representations and Warranties

 

82

10.12

 

Severability

 

82

10.13

 

Replacement of Lenders

 

82

10.14

 

Governing Law; Jurisdiction; Etc

 

83

10.15

 

Waiver of Jury Trial

 

84

10.16

 

No Advisory or Fiduciary Responsibility

 

84

10.17

 

Electronic Execution of Assignments and Certain Other Documents

 

85

10.18

 

USA PATRIOT Act

 

85

10.19

 

ENTIRE AGREEMENT

 

85

ARTICLE XI.

 

limited GUARANTY

 

86

11.01

 

The Guarantee

 

86

11.02

 

Obligations Unconditional

 

86

11.03

 

Reinstatement

 

87

11.04

 

Subrogation; Subordination

 

87

11.05

 

Remedies

 

87

11.06

 

Instrument for the Payment of Money

 

88

11.07

 

Continuing Guarantee

 

88

11.08

 

General Limitation on Guarantee Obligations

 

88

11.09

 

Release of Guarantor

 

88

11.10

 

Representations and Warranties

 

88

ARTICLE XII.

 

ACCOUNTS; APPLICATION OF FUNDS

 

89

12.01

 

Accounts; Application of Funds in Accounts

 

89

 

 



 

iv

 

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SCHEDULES

 

1.01(a)

Knowledge Persons

2.01

Commitments and Applicable Percentages

4.01(n)

Consents

6.13

Separateness Provisions

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

 

A

Form of Loan Notice

B

Form of Note

C-1

Assignment and Assumption

C-2

Administrative Questionnaire

D

Opinion Matters

E

Form of U.S. Tax Compliance Certificates

F

Advance Models

 

 

APPENDICES

 

 

 

1

Eligibility Representations

2

Tax Equity Structures, Partnerships, Lessor Partnerships, Subject Funds,
Managing Members, Funded Subsidiaries, Lessees, Cash Sweep Designations and
Investors

3

Project Documents

4

System Information

5

Tax Equity Representations

6

Approved Manufacturers

7

[Reserved]

8

Tax Equity Structure Characteristics

 

 

 

vi

 

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of March 31, 2015, among
SHORTFIN SOLAR, LLC, a Delaware limited liability company (the “Borrower”),
SOLARCITY CORPORATION, a Delaware corporation solely in its capacity as a
limited guarantor (the “Limited Guarantor”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF
AMERICA, N.A., as the administrative agent for the Lenders (in such capacity,
together with its successors and assigns, the “Administrative Agent”), as the
collateral agent for the Secured Parties (in such capacity, together with its
successors and assigns, the “Collateral Agent” and together with the
Administrative Agent, the “Agents”), and as a Lender.

WHEREAS, the Borrower has requested that the Lenders make loans to the Borrower
to monetize certain of the future distributions to be received by the Borrower
from its subsidiaries in connection with Subject Funds, and the Lenders are
willing to make such loans on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.  As used in this Agreement (including in the preliminary
statements hereto), the following terms shall have the meanings set forth below:

“Accounts” has the meaning specified in the CADA.

“Actual Net Cash Flow” means the actual amount of all Distributions of Ongoing
Revenue paid to the Borrower Subsidiary Parties, which amounts shall be paid
directly from the Borrower Subsidiary Parties to the Borrower.

“Administrative Agent” has the meaning specified in the introductory paragraph
hereto.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit C-2 or any other form approved by the
Administrative Agent.

“Advance Models” means the financial models attached hereto as Exhibit F.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Fee Letter” means the letter agreement, dated as of the date hereof,
among the Borrower, the Administrative Agent and the Collateral Agent.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Agent Party” has the meaning specified in Section 10.02(c).

“Agents” has the meaning specified in the introductory paragraph hereto.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans has been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means 3.50% per annum.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Bank of America, N.A., an affiliate of Merrill Lynch, Pierce,
Fenner & Smith Incorporated, in its capacity as sole lead arranger and sole
bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means Title 11, United States Code.

“Bankruptcy Event” shall be deemed to have occurred with respect to any Person,
if (a) such Person shall institute a voluntary case seeking liquidation or
reorganization under the Bankruptcy Law or shall consent to the institution of
an involuntary case thereunder against it;

2

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(b) such Person shall file a petition, answer or consent or shall otherwise
institute any similar proceeding under any other applicable federal, State or
other applicable Law, or shall consent thereto; (c) such Person shall apply for,
or by consent there shall be an appointment of, a custodian, conservator,
rehabilitator, receiver, liquidator, sequestrator, trustee or other officer with
similar powers for itself or any substantial part of its assets; (d) such Person
shall make an assignment for the benefit of creditors; (e) such Person shall
become unable or admit in writing its inability to pay its debts generally as
they become due; (f) if an involuntary case shall be commenced seeking the
liquidation or reorganization of such Person under the Bankruptcy Law or any
similar proceeding shall be commenced against such Person under any other
applicable federal, State or other applicable Law and (i) the petition
commencing the involuntary case is not timely controverted; (ii) the petition
commencing the involuntary case is not dismissed within 60 days of its filing;
(iii) an interim trustee is appointed to take possession of all or a portion of
the property, and/or to operate all or any part of the business of such Person
and such appointment is not vacated within 60 days; or (iv) an order for relief
shall have been issued or entered therein; or a decree or order of a court
having jurisdiction in the premises for the appointment of a custodian,
conservator, rehabilitator, receiver, liquidator, sequestrator, trustee or other
officer having similar powers of such Person or of all or a part of its
property, shall have been entered; (g) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 60 days after its issue or levy; or (h) any other similar relief
shall be granted against such Person under any federal, State or other
applicable Law.

“Bankruptcy Law” means the Bankruptcy Code and any other state or federal
insolvency, liquidation, conservatorship, rearrangement, receivership,
assignment for the benefit of creditors, reorganization, moratorium or similar
Law for the relief of debtors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%, and if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.04.

“Borrower’s Knowledge” means the actual knowledge of (a) any Responsible Officer
of the Borrower or (b) any Person set forth on Schedule 1.01(a) (but only with
respect to matters relating to the Subject Fund(s) corresponding to such Person)
or any Person who assumes the

3

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

responsibility of a Person set forth on Schedule 1.01(a) with respect to a
corresponding Subject Fund, of (x) a fact, condition or circumstance or (y) a
fact, condition or circumstance that would cause a reasonably prudent person to
conduct further inquiry.

“Borrower Subsidiary Party” means each of (a) [***], (b) [***], (c) [***], (d)
[***], and (e) [***].

“Borrowing” means a borrowing hereunder, consisting of simultaneous Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period, and made by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, “Business Day” means any such day
that is also a London Banking Day.

“CADA” means the Collateral Agency and Depositary Agreement, dated as of the
date hereof, among the Borrower, the Collateral Agent, the Depositary, each
Borrower Subsidiary Party thereto and the Lenders, solely for the purposes of
Section 2.1 and Article VII thereof.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Sweep Fund” means a Subject Fund whose Project Documents reduce, limit,
suspend or otherwise restrict distributions to the Managing Member following the
occurrence of certain events enumerated in such Project Documents, including (a)
the failure to achieve a target internal rate of return by the projected flip
date, (b) certain indemnity claims, and (c) non-payment of such indemnity claims
by the applicable Subject Fund guarantor, as reasonably determined by the
Administrative Agent in consultation with the Borrower and the Lenders.  Each
Cash Sweep Fund is listed on Appendix 2.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, rule, regulation or
treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

4

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

A “Change in Control” shall be deemed to have occurred if:

(a)SolarCity (or any successor entity thereto) shall cease to directly or
indirectly own, beneficially and of record, 100% of the issued and outstanding
equity interests in Member;

(b)Member shall cease to directly own, beneficially and of record, 100% of the
issued and outstanding equity interests in the Borrower;

(c)the Borrower shall cease to directly own, beneficially and of record, 100% of
the issued and outstanding equity interests in each Borrower Subsidiary Party or
other Funded Subsidiary other than a Partnership or Lessor Partnership; or

(d)a Partnership Managing Member or Lessor Managing Member shall cease to own
100% of the Equity Interests owned by it as of the Closing Date;

provided, that any disposition that would otherwise be a Change in Control that
(x) complies with the terms of Section 7.03 or (y) for purposes of clause (d),
is a transfer of less than 1% of such Equity Interests required by the
applicable Project Document, shall not be deemed to be a Change in Control.  For
avoidance of doubt, interests issued to an Independent Member are not considered
“equity interests”.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, with respect to a Collateral Document, all property which is
subject or is intended or required to become subject to the security interests
or Liens granted by such Collateral Document.

“Collateral Agent” has the meaning specified in the introductory paragraph
hereto.

“Collateral Documents” means the CADA, the Member Pledge, the Security
Agreement, each control agreement and any other security documents, financing
statements and other documentation filed or recorded in connection with the
foregoing.

“Commercial Systems” means any System in respect of which the Host Customer is a
commercial Host Customer.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 (which shall set forth each Lender’s Commitment as of the
Closing Date) or in an Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Completion Deadline” has the meaning specified in Section 7.09(a).

5

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Correction Payment” has the meaning given in Section 6.17(a).

“Current System” refers to a System owned by a Subject Fund as of the Closing
Date for which a Notice of Loan is being delivered to the Administrative Agent.

“Customer Agreement” means a long term power purchase agreement or lease
agreement entered into with a Host Customer relating to a System subject to a
Subject Fund.

“Customer Payments” means all payments made by the Host Customers in accordance
with its Customer Agreement.

“Debt” of any Person at any date means, without duplication, (a) all obligations
of such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (e) all obligations of such Person issued or
assumed as the deferred purchase price of property or services, except trade
accounts payable arising in the ordinary course of business, (f) all Debt of
others secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, (g) all Guarantees by such Person of Debt of others, (h) all
Capital Lease Obligations of such Person, (i) all Synthetic Lease Obligations of
such Person, (j) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests of such
Person or any other Person or any warrants, rights or options to acquire such
Equity Interests, valued, in the case of redeemable preferred interests, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends, (k) all obligations of such Person as an account party in
respect of letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (l) net
obligations of such Person under any Hedging Agreement and (m) all obligations
of such Person in respect of bankers’ acceptances.  For all purposes hereof, the
Debt of any Person shall include the Debt of any partnership in which such
Person is a general partner, unless such Debt is expressly made non-recourse to
such Person.  The amount of any net obligation under any Hedging Agreement on
any date shall be deemed to be the Hedging Termination Value thereof

6

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

as of such date.  The amount of any Capital Lease Obligation or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Default” means any occurrence, circumstance or event or any combination
thereof, that with the giving of any notice, the passage of time, or both, would
constitute an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate plus (c) 2% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum.

“Defaulted System” means any System (a) that has not been in service for 180
days or more (subject to force majeure exceptions), (b) where (i) the related
Host Customer is more than 120 days past due on any portion of a contractual
payment due under the related Customer Agreement and (ii) the related Customer
Agreement has not been brought current or the related PV System has not been
removed and re-deployed and/or the related Customer Agreement reassigned (or a
replacement Customer Agreement executed) within 240 days after the end of such
120-day period or (c) with respect to which a Host Customer has failed to make a
transfer payment or buy-out payment that is due and payable under a Customer
Agreement.

“Depositary” means Bank of America, N.A.

“Depositary Fee Letter” means the letter agreement, dated as of the date hereof,
among the Borrower, the Depositary and the Securities Intermediary.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Discharge Date” means the date when the outstanding Obligations have been paid
in full in cash, all Commitments have been terminated and each of the Loan
Documents entered into by the Loan Parties has been terminated or novated such
that none of the Loan Parties continues to have any obligations thereunder.  For
the purpose of this definition, indemnification or similar obligations that by
their terms survive the payment of the Obligations and for which no claim is
pending as of the date of payment shall not constitute “Obligations” under the
Loan Documents.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Distributions of Ongoing Revenue” means all distributions paid or payable to
any Borrower Subsidiary Party on account of its interest in a Subject Fund,
other than distributions of amounts contributed by a partnership that received
capital contributions from one or more Investors and the managing member of such
partnership in connection with the purchase (or contribution) of PV Systems or
from any Rent Prepayment.

7

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Dollar” and “$” mean lawful money of the United States.

“Eligibility Representations” means the representations and warranties set forth
in Appendix 1.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Claim” means any and all obligations, liabilities, losses,
administrative, regulatory or judicial actions, suits, demands, decrees, claims,
liens, judgments, warning notices, notices of noncompliance or violation,
investigations, proceedings, removal or remedial actions or orders, or damages,
penalties, fees, out-of-pocket costs, expenses, disbursements, attorneys’ or
consultants’ fees, relating in any way to any Environmental Law or any Permit
issued under any such Environmental Law (hereafter “Hazard Claims”), including
(a) any and all Hazard Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Hazard Claims by any third
party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from the Release of Hazardous
Substances or arising from injury to health, safety or the environment.

“Environmental Law” means any and all federal, State, regional and local
statutes, Laws (including common law), regulations, ordinances, judgments,
orders, codes or injunctions pertaining to the environment, human health or
safety, or natural resources, including, but not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.) (“CERCLA”), and the Superfund Amendments and Reauthorization Act of
1986, the Emergency Planning and Community Right to Know Act (42 U.S.C. §§ 11001
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. §§ 6901
et seq.), and the Hazardous and Solid Waste Amendments Act of 1984, the Clean
Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water Pollution Control Act
(also known as the Clean Water Act) (33 U.S.C. §§ 1251 et seq.), the Toxic
Substances Control Act (15 U.S.C. §§ 2601 et seq.), the Safe Drinking Water Act
(42 U.S.C. §§ 300f et seq.), the Endangered Species Act (16 U.S.C. §§ 1531 et
seq.), the Migratory Bird Treaty Act (16 U.S.C. §§ 703 et seq.), the Bald Eagle
Protection Act (16 U.S.C. §§ 668 et seq.), the Oil Pollution Act of 1990 (33
U.S.C. §§ 2701 et seq.), the Hazardous Materials Transportation Act (49 U.S.C.
§§ 1801 et seq.), and any similar or analogous state and local statutes or
regulations promulgated thereunder, and decisional law of any Governmental
Authority, as each of the foregoing may be amended or supplemented from time to
time in the future, in each case to the extent applicable with respect to the
property or operation to which application of the term “Environmental Laws”
relates.

“Equity Contributions” has the meaning given in the CADA.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant,
commitment, preemptive rights or agreements of any kind

8

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(including any members’ or voting agreements) entitling the holder thereof to
purchase or otherwise acquire any such equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon  the Borrower or any ERISA Affiliate.

“Eurodollar Illegality Event” has the meaning specified in Section 3.02.

“Eurodollar Rate” means:

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and if the Eurodollar Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement; and

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with

9

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

market practice; provided, further, that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

10

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Fee Letters” means each of (a) the Agency Fee Letter, (b) the Structuring Fee
Letter and (c) the Depositary Fee Letter.

“FERC” means the Federal Energy Regulatory Commission of the United States.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.  

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Subsidiary” means those Subsidiaries of the Borrower associated with a
Subject Fund and listed on Appendix 2.

“Funded System” refers to any System against which a Loan has been advanced in
accordance with the terms of this Agreement.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
zoning authority, the FERC, the relevant State public utility commissions, and
any supranational bodies such as the European Union or the European Central
Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such Debt or
other obligation of the payment or performance of such Debt or other obligation,
(iii) to maintain working capital, equity capital or any other

11

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Debt or
other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Debt or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Debt or other obligation of any other Person, whether or not such Debt or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Debt to obtain any such Lien).  The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.

“Guaranteed Obligations” has the meaning given in Section 11.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants (including
crude oil or any fraction thereof), including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc. or any International
Foreign Exchange Master Agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Host Customer” means a customer under a Customer Agreement relating to any
System subject to a Subject Fund.

12

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Impacted Loans” has the meaning specified in Section 3.03(a).  

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Independent Member” means an individual who has not been at any time during the
five years preceding such initial designation: (a) a direct or indirect owner of
any equity interest in, or member (with the exception of serving as the
Independent Member), officer, employee, director, manager or contractor,
bankruptcy trustee, attorney or counsel of, the Borrower or any of its
respective Affiliates; (b) a creditor, customer, supplier (other than a supplier
of registered agent or registered office services), or other Person who derives
any of its purchases or revenues from its business activities with the Borrower
or any of its respective Affiliates (other than any fee paid for its services as
Independent Member); (iii) an Affiliate of the Borrower excluded from serving as
Independent Member under clause (a) or (b) of this definition; (d) a member of
the immediate family by blood or marriage of any Person excluded from being an
Independent Member under clause (a) or (b) of this definition; or (e) a Person
who received, or a member or employee of a firm or business that received, fees
or other income from the Borrower or any of its Affiliates in the aggregate in
excess of five percent (5%) of the gross income, for any applicable year, of
such Person; provided, however, that notwithstanding the foregoing, for the
purposes of clause (a), an equity interest shall be deemed to exclude de minimis
or otherwise immaterial holdings of equity interests of an Affiliate of the
Borrower which are traded on public stock exchanges.  The initial Independent
Member is Jennifer A. Schwartz.

“Information” has the meaning specified in Section 10.07.

“Inspected Systems” means any Residential System or Commercial System for which
SolarWorks classifies the related System to be past the point of the “Inspection
Passed” as defined by SolarCity’s PV System Lifecycle Policy.

“Insurance Sweep Event” means (a) any insurance policy required to be procured
or maintained in respect of the Systems owned by a Subject Fund under the
applicable Project Documents shall fail to be in full force and effect and (b)
the Subject Fund is not otherwise insured under an insurance policy purchased by
the Administrative Agent on the behalf of the Borrower for the purpose of
replacing an insurance policy described in clause (a).

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate

13

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Loan and ending on the date one, two or three months thereafter (in each case,
subject to availability), as selected by the Borrower in its Loan Notice;
provided that:

(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii)any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii)no Interest Period shall extend beyond the Maturity Date.

“Interest Reserve Account” has the meaning given in the CADA.

“Interest Reserve Required Balance” has the meaning given in the CADA.

“Investor” means tax equity investors or affiliates thereof who invest cash
through a Tax Equity Structure.  Each Investor is listed on Appendix 2.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Legal Requirements” means, as to any Person, the articles of incorporation,
bylaws or other organizational or governing documents of such Person, and any
Law, treaty, rule or regulation including any Law, any requirement or obligation
under a Permit, and any determination of any Governmental Authority in each case
applicable to or binding upon such Person or any of its properties or to which
such Person or any of its property is subject.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

14

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Lessee” means an Investor (or a partnership in which the Investor or a
subsidiary of the Investor is a member), that leases a specific, segregated pool
of PV Systems from a Lessor Partnership.  Each Lessee is listed on Appendix 2.

“Lessor Managing Member” means a bankruptcy-remote special purpose vehicle and
wholly-owned subsidiary of the Borrower that is the managing member of, and owns
a direct Equity Interest in, a Lessor Partnership.  Each Lessor Managing Member
is listed on Appendix 2.

“Lessor Partnership” means a bankruptcy-remote special purpose vehicle, that (a)
is member managed by a Lessor Managing Member, (b) the other members of which
are one or more Investors (or a partnership in which one or more Investors or a
subsidiary of one or more Investors is a member) and (c) owns a specific,
segregated pool of PV Systems and is party to each related Customer
Agreement.  Each Lessor Partnership is listed on Appendix 2.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Limited Guarantor” has the meaning specified in the introductory paragraph.

“Limited Guaranty” has the meaning specified in Section 11.01.

“LLC Agreements” means the Limited Liability Company Agreement of the Borrower,
dated as of March 31, 2015, and the limited liability company agreements of each
Managing Member.

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means this Agreement, each Note (if any), the Collateral
Documents and the Fee Letters.

“Loan Notice” means a notice of (a) the initial Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

“Loan Parties” means the Member and the Borrower.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

15

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“[***] Tax Equity Required Consent” means the Tax Equity Required Consent in
respect of [***] listed on Schedule 4.01(n), in form and substance satisfactory
to the Administrative Agent.

“Managing Member” means (a) with respect to each Partnership Flip Structure, a
Partnership Managing Member and (b) with respect to each Partnership Lease Pass
Through Structure, a Lessor Managing Member.

“Market Disruption Event” has the meaning specified in Section 3.03.

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, financial condition, assets, liabilities or properties of the
Borrower and the Borrower Subsidiary Parties, taken as a whole; (b) material
adverse effect on the ability of the Loan Parties (taken as a whole) to fully
and timely perform any of their payment obligations under any Loan Document to
which the Borrower or any of the Loan Parties is a party; or (c) material
adverse effect on the legality, validity or enforceability of any of the Loan
Documents or on the rights and remedies available to the Lenders or the
Collateral Agent under any Loan Document.

“Maturity Date” means September 30, 2015.

“Member” means [***], a Delaware limited liability company.

“Member Pledge” means the Member Pledge and Security Agreement, dated as of the
date hereof, between the Member and the Collateral Agent.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Bankruptcy Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

16

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“OFAC List” means any list of persons, entities, and governments issued by OFAC
pursuant to Executive Order 13224 – Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism,
as in effect on the date hereof, or any similar list issued by OFAC.

“OFAC Violation” has the meaning specified in Section 6.12(b).

“Operative Documents” means the Loan Documents, the LLC Agreements and the
Project Documents.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Partnership” means a limited liability company owned by one or more Investors
and a Partnership Managing Member and that owns a specific pool of PV Systems,
is party to each related Customer Agreement and is entitled to receive the
payments to be made by each Host Customer under each such Customer Agreement.
Each Partnership is listed on Appendix 2.

“Partnership Flip Structure” means a tax equity structure that conforms to the
characteristics set forth in Part I of Appendix 8.  Each Subject Fund that is
structured as a Partnership Flip Structure is listed on Appendix 2.

17

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Partnership Managing Member” means a bankruptcy-remote special purpose vehicle
and wholly-owned subsidiary of the Borrower that is the managing member of, and
owns a direct Equity Interest in, the Partnership in a Partnership Flip
Structure.  Each Partnership Managing Member is listed on Appendix 2.

“Partnership Lease Pass Through Structure” means a tax equity structure that
conforms to the characteristics set forth in Part II of Appendix 8.  Each
Subject Fund that is structured as a Partnership Lease Pass Through Structure is
listed on Appendix 2.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PBI” has the meaning specified in Appendix 1.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Performance Based Incentive Agreement” has the meaning specified in Appendix 1.

“Permit” means any action, approval, consent, waiver, exemption, variance,
franchise, order, permit, authorization, right or license of or from a
Governmental Authority.

“Permitted Liens” means (a) Liens of materialmen, mechanics, workers, repairmen
or employees arising in the ordinary course of business; (b) Liens imposed by
any Governmental Authority for Taxes not yet due or being contested in good
faith and by appropriate proceedings and in respect of which appropriate
reserves acceptable to the Administrative Agent have been established in
accordance with GAAP; (c) Liens arising out of judgments or awards so long as an
appeal or proceeding for review is being prosecuted in good faith and for the
payment of which appropriate reserves have been established in accordance with
GAAP, bonds or other security have been provided or are fully covered by
insurance, in each case, as acceptable to the Administrative Agent; (d) Liens
created under the Loan Documents; (e) Liens permitted under the applicable
Project Documents; (f) Liens of Host Customers under Customer Agreements; and
(g) encumbrances consisting of zoning restrictions, licenses, restrictions on
use of property or imperfections in title relating to a System that could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect or a material adverse effect on the Funded Systems.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Placed-In-Service” means for a Current System, the definition of “Placed In
Service” or “Placed-In-Service”, as applicable, given in the applicable Project
Documents of the applicable Subject Fund.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or

18

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

any such Plan to which the Borrower or any ERISA Affiliate is required to
contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.04.

“Project Documents” means those documents of a Subject Fund listed on Appendix
3, as may be updated from time to time.

“PTO” has the meaning set forth in the definition of “PTO Systems”.

“PTO Systems” any Residential System or Commercial System for which SolarWorks
classifies the related System to be at or past the point of the “Permitted to
Operate (“PTO”) Stage” as defined by SolarCity’s PV System Lifecycle Policy.

“Public Lender” has the meaning specified in Section 6.04.

“PV System” means a photovoltaic system, including photovoltaic panels, racks,
wiring and other electrical devices, conduit, weatherproof housings, hardware,
one or more inverters, remote monitoring equipment, connectors, meters,
disconnects, over current devices and battery storage.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing of any
Hazardous Substances.

“Relevant Member Action” means, with respect to any matter relating to a Subject
Fund with respect to which the Organizational Documents of such Subject Fund (or
any other contract, agreement, or instrument) grant voting, approval or consent
rights to the related Managing Member, or otherwise provide the Managing Member
with the ability to cause such Subject Fund to take, or restrict such Subject
Fund from taking, any action, the exercise by the Borrower, in its capacity as
sole member of the related Managing Member, of such voting, approval, consent or
other rights; provided that for purposes of Article VI, if any voting, approval,
or consent is required to be taken pursuant to the Organizational Documents of
such Subject Fund, the applicable Managing Member’s fiduciary duties (to the
extent applicable given any elections set forth in such Organizational
Documents) or as otherwise required by applicable Laws, the “Relevant Member
Action” shall be deemed to have been taken; provided further, that for purposes
of Article VII, if any voting, approval, or consent is required to be taken
pursuant to the Organizational Documents of such Subject Fund, the applicable
Managing Member’s fiduciary duties (to the extent applicable given any elections
set forth in such Organizational Documents)

19

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

or as otherwise required by applicable Laws, the “Relevant Member Action” shall
not be deemed to have been taken.

“Rent Prepayment” means any prepayment of rent to the Lessor Partnership in a
Partnership Lease Pass Through Structure.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, at any time, Lenders having Commitments representing
more than 50% of the Aggregate Commitments.

“Required LLC Provisions” has the meaning given in Section 6.13(b).

“Residential Systems” means any System located on residential property.

“Resignation Effective Date” has the meaning given in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01(e)(i), the secretary or any assistant secretary of a Loan Party
and, solely for purposes of notices given pursuant to Article II, any other
officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Borrower.

“Revenue Account” has the meaning given in the CADA.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means the Agents, the Lenders and the Depositary.

20

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Security Agreement” means the Security Agreement, dated as of the date hereof,
between the Borrower and the Collateral Agent.

“SolarCity” means SolarCity Corporation, a Delaware corporation.

“SolarWorks” means SolarWorks®, SolarCity’s proprietary project management
software.

“SREC” means the definition “SRECs”, “RECs” or “Renewable Energy Credits”, as
applicable, given in the applicable Project Documents of the applicable Subject
Fund, but in any event, includes credits, credit certificates, green tags or
similar environmental or green energy attributes (such as those for greenhouse
gas reduction or the generation of green power or renewable energy) created by a
Governmental Authority of any State or local jurisdiction and/or independent
certification board or group generally recognized in the electric power
generation industry, and generated by or associated with any System or
electricity produced therefrom.

“Structuring Fee Letter” means the letter agreement, dated as of the date
hereof, among the Borrower and the Lender.

“Subject Fund” means (a) for each Partnership Flip Structure, the Partnership
and (b) for each Partnership Lease Pass Through Structure, the Lessor
Partnership.  Each Subject Fund is listed on Appendix 2 hereto; provided,
however, that [***] shall no longer be considered a “Subject Fund” if the
Borrower has sold, transferred or otherwise disposed of the Equity Interests of
[***] in accordance with Section 7.03(d).

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

“Synthetic Lease Obligation” means the monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy or such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“System” means (a) a PV System, (b) the applicable Customer Agreement related to
such System and (c) all other related rights applicable thereto.

“System Information” means the information listed on Appendix 4.

21

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Tax Equity Model” means for each Subject Fund, the financial model delivered to
the Administrative Agent as of the Closing Date, as agreed upon by the
respective Investor and Managing Member with respect to a Subject Fund.

“Tax Equity Representations” means the representations and warranties in
Appendix 5.

“Tax Equity Required Consent” means, with respect to a Subject Fund, a consent
executed by the Investor in such Subject Fund and each other party thereto, in
form and substance acceptable to the Administrative Agent.  Each Tax Equity
Required Consent is listed on Schedule 4.01(n).

“Tax Equity Structure” means a Partnership Flip Structure or an Partnership
Lease Pass Through Structure.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“True-Up Report” means that report delivered by SolarCity or the applicable
Lessor Partnership pursuant to the terms of the applicable Project Document of
the applicable Subject Fund.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code of the jurisdiction the law of which
governs the document in which such term is used or which governs the creation or
perfection of the Liens granted thereunder.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

1.02Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organizational Document) shall be
construed as referring to

22

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03Accounting Terms.

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing any audited financial statements required
to be delivered hereunder, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Debt of the Borrower and its Subsidiaries shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 on financial liabilities shall be disregarded.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other

23

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

1.04Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05Times of Day; Rates.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.

ARTICLE II.  the COMMITMENTS and Credit LOANS

2.01Loans.  Subject to the terms and conditions set forth herein, each Lender
severally agrees to make term loans denominated in Dollars (each such loan, a
“Loan”) to the Borrower on the Closing Date, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment.  Amounts
borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed.  Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

2.02Borrowing, Conversions and Continuations of Loans.

(a)The initial Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan
Notice.  Except as set forth in Section 4.01(p), each such Loan Notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of the Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of the Borrowing of or
conversion to Base Rate Loans.  Each conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Each conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Loan Notice shall specify (i) whether the Borrower is requesting
the Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect
thereto.  If the

24

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection.  In the case of the initial Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Closing Date.  Upon satisfaction of the applicable conditions set forth in
Section 4.01, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower.

(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loans may be converted to or
continued as Eurodollar Rate Loans without the consent of the Required Lenders.

(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e)After giving effect to the Loans, all conversions of the Loans from one Type
to the other, and all continuations of the Loans as the same Type, there shall
not be more than five Interest Periods in effect with respect to the Loans.

(f)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

2.03Prepayments.  

25

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(a)The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (a) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (ii) on the date of prepayment of Base
Rate Loans; and (b) any prepayment of Loans of either Type shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding.  Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b)Upon receipt of any Equity Contributions under Section 6.17, the Borrower
shall cause the proceeds of such Equity Contributions to be applied as a
prepayment of outstanding principal of the Loans in an amount not less than the
amount of applicable Correction Payment.

(c)Any prepayments of Eurodollar Rate Loans shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05, as applicable.

2.04Repayment of Loans.  The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Loans outstanding on such date.

2.05Interest.

(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b)(i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

26

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(iii)Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clauses (b)(i) and (b)(ii) above), the Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Bankruptcy Law.

2.06Fees.  

(a)The Borrower shall pay to the Arranger, the Collateral Agent and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(b)The Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.07Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 360 and actual days elapsed.  All other computations of fees and
interest shall also be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.09(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.08Evidence of Debt.  The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the

27

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

2.09Payments Generally; Administrative Agent’s Clawback.

(a)General.  All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m.  shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b)Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.  A notice of
the Administrative Agent to any Lender or the Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the Loans set forth in Section 4.01 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

28

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make the Loans and to make payments pursuant to Section 10.04(c) are several and
not joint.  The failure of any Lender to make any Loan or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.10Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof in
accordance with its Applicable Percentage, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)the provisions of this Section 2.10 shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to a Loan Party
or any Affiliate thereof (as to which the provisions of this Section 2.10 shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

29

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c)Tax Indemnifications.  

(i)The Borrower shall, and does hereby, indemnify each Recipient, and shall make
payment in respect thereof within 20 days after demand therefor, for the full

30

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.  The Borrower shall, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within 20 days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

(ii)Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 20 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

(d)Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Borrower or the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed

31

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent),
executed  copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed  copies of IRS Form W-8BENE (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(II)executed copies of IRS Form W-8ECI;

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such

32

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed  copies of IRS Form W-8BENE (or W-8BEN, as applicable); or

(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed  copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

33

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender.  If any Recipient determines in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

(g)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02Illegality.  If any Lender determines that any Change in Law or introduction
of any law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for any Lender or its Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Eurodollar Rate Loan or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the legal authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market (each, an “Eurodollar
Illegality Event”), then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, (i) any obligation of such Lender to issue,
make, maintain, fund or charge interest with respect to any Eurodollar Rate Loan
or continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on

34

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

which is determined by reference to the Eurodollar Rate component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent in
consultation with the Required Lenders without reference to the Eurodollar Rate
component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest at the Base Rate based upon the
Eurodollar Rate component of the Base Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted, pursuant to
Section 3.05(c).

3.03Inability to Determine Rates.  If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof,  (a)  the
Required Lenders determine that (i) Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable means do
not exist for determining the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan (in each case with respect to clause (a) (i)
above, “Impacted Loans”), or (b) the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender (each a “Market Disruption
Event”).  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for the Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for the Borrowing of or conversion to Base Rate Loans in the amount specified
therein.

Notwithstanding the foregoing, if the Required Lenders have made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted

35

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Loans, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans until (1) the Administrative Agent notifies the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (2) any Lender determines
that any Change in Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Borrower written notice thereof.

3.04Increased Costs.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e);

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, such additional

36

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e)Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan; provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

37

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  Each Lender may make any Loans to
the Borrower through any Lending Office; provided that the exercise of this
option shall not affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 10.13.

3.07Survival.  All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.  CONDITIONS PRECEDENT TO the closing date

4.01Conditions to the Closing Date.  The obligation of each Lender to make Loans
on the Closing Date and the effectiveness of this Agreement are subject to the
prior satisfaction of each of the following conditions, in each case to the
satisfaction of the Administrative Agent

38

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

and each of the Lenders (unless waived pursuant to Section 10.01(a)) on or prior
to the Closing Date:

(a)Delivery to the Agents of each of the following Loan Documents, each duly
executed and delivered by the parties thereto:

(i)this Agreement;

(ii)the CADA;

(iii)the Member Pledge;

(iv)the Security Agreement;

(v)the Fee Letters; and

(vi)the Notes (if requested by a Lender).

(b)Delivery to the Agents of the LLC Agreements (amended and restated to comply
with the provisions of this Agreement, as necessary).

(c)Each representation and warranty of the Borrower and each other Loan Party
contained in Article V or any other Loan Document is true and correct in all
material respects as of the Closing Date, other than those representations and
warranties that are modified by materiality by their own terms, which shall be
true and correct in all respects as of the Closing Date, (unless such
representation or warranty relates solely to an earlier date, in which case it
shall have been true and correct in all material respects as of such earlier
date.

(d)As of the Closing Date, no event shall have occurred and be continuing or
would result from the consummation of the transactions contemplated by this
Agreement or the other Loan Documents (including the Borrowing of the Loan or
the application of the proceeds therefrom) on the Closing Date that would
constitute a Default or an Event of Default under this Agreement or would result
from the Borrowing of the Loan or from the application of the proceeds
therefrom.

(e)Delivery to the Administrative Agent and each Lender of the following:

(i)a secretary’s certificate, satisfactory in form and substance to the
Administrative Agent, from each Loan Party and the Limited Guarantor, signed by
each of its respective authorized Responsible Officers and dated as of the
Closing Date, attaching and certifying as to the Organizational Documents of
each such party (which, to the extent filed with a Governmental Authority, shall
be certified as of a recent date by such Governmental Authority), and attaching
and certifying as to the resolutions of the governing body of each such Person,
the good standing, existence or its equivalent of each such party and of the
incumbency of the Responsible Officers of each such Person;

39

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(ii)a certificate from a Responsible Officer of each Loan Party certifying to
(A) the representations and warranties made by such Loan Party (and in the case
of the Borrower, for each Borrower Subsidiary Party) in each Loan Document to
which it is a party being true and correct in all material respects as of the
Closing Date (unless such representation or warranty relates solely to an
earlier date, in which case it shall have been true and correct in all material
respects as of such earlier date), (B) the absence of a Default or an Event of
Default, (C) the absence of any material breach by any Funded Subsidiary of any
Project Documents to which it is a party, (D) the absence of a Bankruptcy Event
with respect to each of SolarCity, each Loan Party and each Funded Subsidiary,
and (E) the satisfaction (or waiver by the Administrative Agent and each Lender)
of all conditions precedent to the Closing Date in accordance with the terms and
conditions hereof;

(iii)an opinion, dated as of the Closing Date, of Wilson Sonsini Goodrich &
Rosati, counsel to the Loan Parties and SolarCity, as to the matters set forth
in Exhibit D and otherwise in form and substance reasonably acceptable to the
Agents and each Lender; and

(iv)an opinion, dated as of the Closing Date, of Proskauer Rose LLP, special
bankruptcy counsel to the Loan Parties, in form and substance reasonably
acceptable to the Agents and each Lender.

(f)All Liens contemplated by the Collateral Documents to be created and
perfected in favor of the Collateral Agent as of the Closing Date shall have
been perfected, recorded and filed in the appropriate jurisdictions.

(g)The Administrative Agent and the Collateral Agent shall have received (i)
searches of UCC filings in the jurisdiction of incorporation or formation, as
applicable, of each Loan Party and each jurisdiction where a filing would need
to be made in order to perfect the security interest of the Collateral Agent
(for the benefit of the Secured Parties) in the Collateral, (ii) copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist on the Collateral other than Permitted Liens of the type set forth in
clauses (b), (c) or (d) of the definition thereof and (iii) copies of tax lien,
judgment and bankruptcy searches in such jurisdictions.

(h)The UCC financing statements relating to the Collateral being secured as of
the Closing Date shall have been duly filed in each office and in each
jurisdiction where required in order to create and perfect the first Lien and
security interest set forth in the Collateral Documents.  Each Loan Party shall
have properly delivered or caused to be delivered to the Collateral Agent all
Collateral that requires perfection of the Lien and security interest described
above by possession or control, including delivery of original certificates
representing all issued and outstanding Equity Interests in the Borrower and
each Managing Member along with blank transfer powers and proxies.

(i)All amounts required to be paid to or deposited with the Administrative
Agent, the Collateral Agent, the Depositary or any Lender under this Agreement
or any other Loan

40

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Document, or under any separate agreement with such parties, and all taxes, fees
and other costs payable in connection with the execution, delivery and filing of
the documents and instruments required to be filed pursuant to this Section
4.01, shall have been paid in full (or in connection with such taxes, fees
(other than fees payable to the Lenders or the Agents) and costs, the Borrower
shall have made other arrangements acceptable to the Agents, the Depositary or
such Lender(s), as the case may be, in their sole discretion).

(j)The Agents and Lenders shall have received all such documentation and
information requested by the Agents and the Lenders that is necessary (including
the names and addresses of the Borrower, taxpayer identification forms, name of
officers/board members, documents and copies of government-issued identification
of the Borrower, the Member or owners thereof) for the Agents and the Lenders to
identify the Borrower, the Member or owners thereof in accordance with the
requirements of the Patriot Act (including the “know your customer” and similar
regulations thereunder).

(k)All Accounts required to be open as of the Closing Date under the CADA shall
have been opened, and the Interest Reserve Account shall be fully funded in
accordance with the terms of the CADA.

(l)The expenses incurred and invoiced as of or prior to the Closing Date shall
have been paid by the Borrower or its Affiliates in accordance with Section
10.04(a).

(m)The Borrower shall have delivered its most recently available unaudited
financial statements of the Borrower, each Borrower Subsidiary Party, each
Subject Fund and the Limited Guarantor (with respect to the Limited Guarantor
only, to the extent not otherwise publicly available) in form and substance
satisfactory to the Administrative Agent in its sole discretion.

(n)The Borrower shall have obtained all material approvals (to the extent
required to have been obtained by such time) and all material consents of any
Persons or modifications to Project Documents or Organizational Documents of any
Subject Fund (including any Tax Equity Required Consent), in each case that are
necessary for its entry into the Loan Documents to which it is a party and
implementation of the transactions contemplated in the Loan Documents, each of
which is listed on Schedule 4.01(n), except the [***] Tax Equity Required
Consent.  Each of the foregoing shall be in full force and effect and in form
and substance reasonably satisfactory to the Administrative Agent.

(o)The Administrative Agent shall have received the Tax Equity Model for each
Subject Fund.

(p)The Administrative Agent shall have received a Loan Notice in accordance with
Section 2.02(a) no later than 9:00 a.m. on the Closing Date and Advance Models
that are each reviewed, accepted and approved by the Administrative Agent.

(q)To the Borrower’s Knowledge, no event or circumstance exists that could
reasonably be expected to result in a Material Adverse Effect.

41

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(r)To the extent not previously delivered to the Administrative Agent, for the
benefit of each Lender, delivery (which delivery shall be made electronically by
making such material available in an online dataroom) of true, correct and
complete copies of (i) each Project Document in respect of each Subject Fund and
all other transaction documents (if any) in respect of each Subject Fund, (ii)
each Customer Agreement for each Current System, (iii) the System Information
for each Current System and (iv) any other data, documentation, analysis or
report reasonably requested by the Administrative Agent with respect to such
Systems or the associated Host Customers and commercially available to the
Borrower, in each case with respect to a Current System and, as reasonably
requested by any Lender for informational purposes only, to the extent not
otherwise publicly available and in possession of the Borrower or its
Affiliates, the Borrower has delivered to such Lender financial statements
and/or credit reports with respect to a Current System with a commercial Host
Customer that does not have a publicly available rating from a recognized
national rating agency that was current as of the date that the Customer
Agreement corresponding to such Current System was executed.

(s)Each Current System (i) shall be a System subject to a Subject Fund, (ii) is
a (x) PTO System or (y) if any Inspected System, shall have been funded by the
applicable Investor to the extent then required pursuant to the applicable
Project Document.

ARTICLE V.  REPRESENTATIONS AND WARRANTIES

The Borrower represents to each Agent and the Lenders as of the date such
representations are given, including the date of each Loan Notice:

5.01Organization.

(a)Each Loan Party and Borrower Subsidiary Party (i) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (ii) has all requisite
power and authority and all requisite government licenses, authorizations,
consents and approvals to (A) own or lease its assets and carry on its business
and (B) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (iii) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (ii)(A) or (iii), to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.

(b)The only holder of Equity Interests in the Borrower is the Member and (i)
there are no outstanding Equity Interests with respect to the Borrower and (ii)
there are no outstanding obligations of the Borrower to repurchase, redeem, or
otherwise acquire any membership or other equity interests in the Borrower or to
make payments to any Person, such as “phantom stock” payments, where the amount
thereof is calculated with reference to the fair market value or equity value of
the Borrower.  The Borrower is authorized to issue and has issued only one class
of membership interests.

42

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(c)The only holder of Equity Interests in each Managing Member is the Borrower
and (i) there are no outstanding Equity Interests with respect to any Managing
Member and (ii) there are no outstanding obligations of any Managing Member to
repurchase, redeem, or otherwise acquire any membership or other equity
interests in such Managing Member or to make payments to any Person, such as
“phantom stock” payments, where the amount thereof is calculated with reference
to the fair market value or equity value of such Managing Member. Each Managing
Member is authorized to issue and has issued only one class of membership
interests, excluding any membership interests issued for the purpose of having
an Independent Member.  The Borrower has no assets other than the Equity
Interests in each Managing Member.

5.02Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party and each Borrower Subsidiary Party of each Loan Document to
which such Person is party have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any such Person’s Organizational Documents; (b) materially conflict with or
result in any material breach or material contravention of, or the creation of
any Lien (other than a Permitted Lien) under, or require any payment to be made
under any Project Document to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries; (c) conflict
with or result in any breach or contravention of, or the creation of any Lien
(other than a Permitted Lien) under, or require any payment to be made under any
Customer Agreement, in each case to the extent the foregoing would reasonably be
expected to have a Material Adverse Effect; (d) conflict with or result in any
breach or contravention of any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (e) violate any Law the effect of which would be both
material and adverse to the Lenders.

5.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party or Borrower Subsidiary Party of this Agreement or any
other Loan Document, other than (i) approvals, consents, exemptions
authorizations, actions, notices and filings which have been duly obtained and
(ii) filings to perfect the Liens created by the Collateral Documents.

5.04Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivery by each Loan
Party and Borrower Subsidiary Party that is party thereto.  This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of such Loan Party and Borrower Subsidiary
Party, enforceable against each Loan Party and Borrower Subsidiary Party that is
party thereto in accordance with its terms except as may be limited by
applicable Bankruptcy Laws, insolvency, moratorium, reorganization or other
similar Laws affecting the enforcement of creditors’ rights generally and
subject to general equitable principles (regardless of whether enforceability is
considered in a proceeding in equity or at law).  None of the Loans Documents to
which a Loan Party or a Borrower Subsidiary Party is a party has been amended or
modified since the later to occur of (a) the Closing Date and (b) the

43

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

immediately preceding date of a Loan Notice, except in accordance with this
Agreement and as permitted under Section 10.01.

5.05ERISA.  Neither the Borrower nor any ERISA Affiliate sponsors, maintains,
administers, contributes to, participates in, or has any obligation to
contribute to or any liability under, any Pension Plan.  The Borrower and each
ERISA Affiliate is in material compliance with all applicable provisions of
ERISA and the Code.  The Borrower does not have any employees.  Without limiting
the generality of the foregoing, there has been no and there is not reasonably
expected to be any ERISA Event.

5.06Taxes.  Each Loan Party and Borrower Subsidiary Party has filed, or has
caused to be filed with the appropriate tax authority, all federal, State and
local tax returns that it is required to file and has paid or has caused to be
paid all taxes it is required to pay to the extent due; provided, however, that
any such Person may contest in good faith any such taxes and, in such event, may
permit the taxes so contested to remain unpaid during any period, including
appeals, when such Loan Party is in good faith contesting the same, so long as,
to the extent the amount of all disputes being contested exceeds Two Hundred
Fifty Thousand Dollars ($250,000) in the aggregate, (a) adequate reserves to the
extent required by GAAP have been established to the satisfaction of the
Administrative Agent; (b) enforcement of the contested tax is effectively stayed
for the entire duration of such contest; and (c) any tax determined to be due,
together with any interest or penalties thereon, is paid when due after
resolution of such contest.  There is no action, suit, proceeding,
investigation, audit or claim now pending by a taxing authority regarding any
taxes relating to the Loan Parties and Borrower Subsidiary Parties that could,
if made, individually or in the aggregate have a Material Adverse Effect.

5.07Business.  The Borrower  has not conducted any business other than
acquisition, construction, installation, lease, ownership of, and sale of energy
from, and the operation, management, maintenance and financing of, the Systems
and activities related or incident thereto (including those contemplated by the
Borrower’s Organizational Documents or the applicable Funded Subsidiary’s
Organizational Documents).  The Borrower does not have any outstanding Debt or
other material liabilities, including liabilities for taxes or material
commitments that would have been required to appear on the financial statements
of the Borrower in accordance with GAAP applied on a consistent basis, had such
financial statements been prepared as of the Closing Date.  The Borrower is not
a party to or bound by any material contract other than, the Operative Documents
to which it is a party and this Agreement, the LLC Agreements, the other Loan
Documents and any other agreement permitted by the forgoing.

5.08Collateral.  The security interests granted to the Collateral Agent pursuant
to the relevant Collateral Documents in the Collateral (a) constitute as to
personal property included in such Collateral and, with respect to subsequently
acquired personal property included in such Collateral, will constitute, a first
priority perfected security interest and Lien under each applicable UCC
financing statement subject to no other Liens except Permitted Liens of the type
set forth in clauses (b), (c) or (d) of the definition thereof; and (b) are,
and, with respect to such subsequently acquired property, will be, as to such
Collateral perfected under each applicable UCC financing statement subject to no
other Liens except Permitted Liens of the type set forth in clauses (b), (c) or
(d) of the definition thereof.

44

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

5.09No Default.  No Loan Party or Borrower Subsidiary Party is in default under
or with respect to any agreement, instrument or other undertaking that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

5.10Margin Regulations; Investment Company Act.  

(a)The Borrower is not engaged and will not engage, principally, or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b)None of the Borrower, any Person Controlling the Borrower, the Member, or any
Subsidiary of the Borrower is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.11[Reserved].

5.12[Reserved].

5.13Litigation.  There are no instituted, pending or, to the Borrower’s
Knowledge, threatened actions, suits or proceedings of any kind, including
actions, suits or proceedings by or before any Governmental Authority, against a
Loan Party or Borrower Subsidiary Party or any business, property or rights of a
Loan Party or Borrower Subsidiary Party (a) that pertain to this Agreement or
any of the other Loan Documents or (b) that, if adversely determined against
such Person, could, reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

5.14Disclosure.  (a) The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of the Borrower Subsidiary Parties is subject, and all other
matters specific to any such Person known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect,
(b) all written information that has been made available by the Loan Parties or
their Affiliates to any Secured Party in connection with the transactions
contemplated by this Agreement and the other Loan Documents (such information to
be taken as a whole, including updated or supplemented information), or that has
been furnished by the Loan Parties or their Affiliates to any third party in
connection with the preparation and delivery by such third party of a report or
certificate to any Secured Party, is complete and correct in all material
respects, and does not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements contained
therein not materially misleading under the circumstances in which they are
made, and (c) to the Borrower’s Knowledge, each third party report or
certificate furnished by or on behalf of the Borrower to any Secured Party, is
complete and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading under the
circumstances in which they are made; provided, however, that in each case no
representation or warranty is made with respect to projections, assumptions or

45

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

other forward-looking statements provided by or on behalf of the Borrower with
respect to any Advance Model other than as provided in Section 5.19.

5.15Tax Status.  For United States federal and State income tax purposes
(excluding Puerto Rico), each of the Borrower and the Borrower Subsidiary
Parties (excluding [***]) will be treated as a disregarded entity of
SolarCity.  Neither the execution and delivery of the Loan Documents nor the
consummation of any of the transactions contemplated by such Loan Documents will
affect such status.

5.16Capital Structure.  The Equity Interests of Borrower and each Funded
Subsidiary have been duly authorized and validly issued and, except as otherwise
provided for in such Person’s operating agreement, are fully paid and
non-assessable.  Except as set forth in a Funded Subsidiary’s operating
agreement, there is no existing option, warrant, call, right, commitment or
other agreement to which any Funded Subsidiary is a party requiring, and there
is no membership interest, partnership interest, or other Equity Interests of
Borrower or a Funded Subsidiary outstanding which upon conversion or exchange
would require, the issuance by such Person of any additional membership
interests, partnership interests or other Equity Interests of such Person or
other securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest, a partnership interest or
other Equity Interest of such Person.

5.17Compliance with Law.  Each of the Borrower, each Funded Subsidiary and,
solely with respect to Current Systems, SolarCity, has complied in all material
respects with all applicable Legal Requirements, including federal, State and
local consumer protection Laws.

5.18No Other Bank Accounts.  The Borrower and the Managing Members have no
deposit or securities other than the Accounts.

5.19Projections.  The Borrower has disclosed to the Administrative Agent the
assumptions upon which the Advance Models are based, and the projections in the
Advance Models submitted to the Administrative Agent on or before the Closing
Date (a) are based on good faith estimates and commercially reasonable
assumptions as to all factual matters material thereto and (b) are generally
consistent with the Project Documents, Tax Equity Models, and other adjustments
as approved by the Administrative Agent; provided, however, that (i) none of the
applicable Advance Models, nor the assumptions set forth therein are to be
viewed as facts, (ii) actual results during the term of the Loans may differ
from the applicable Advance Models, and that the differences may be material,
and (iii) the Borrower believed in good faith that each of the Advance Models as
of the Closing Date was reasonable and attainable.

5.20Solvency.  Immediately after the consummation of the transactions to occur
on the Closing Date and immediately following the making conversion or
continuation of each Loan, as applicable, and after giving effect to the
application of the proceeds thereof, each Loan Party is solvent within the
meaning given to such term under applicable Law relating to fraudulent transfers
and conveyances, including that (a) the fair value of the assets of each Loan
Party, at fair valuation, will exceed its respective debts and liabilities,
subordinated, contingent or otherwise, (b) the present saleable value of the
property of such Loan Party will be greater

46

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) each Loan Party has not
incurred and does not intend to incur, nor does it believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise), and (d) each Loan
Party will not have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Closing Date.

5.21OFAC.  None of the Borrower or any of its Subsidiaries or, to the Borrower’s
Knowledge or the knowledge of its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (a) currently the
subject or target of any Sanctions, (b) included in OFAC’s list of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (c) located, organized or resident in a Designated
Jurisdiction.

5.22Anti-Corruption Laws.  The Borrower and its Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such Laws.

5.23Environmental Compliance.  To the Borrower’s Knowledge there is no: (a) past
or existing material violation of any Environmental Law by any Person relating
in any way to any Current System; (b) Environmental Claim pending or, to the
Borrower’s Knowledge, threatened against any Current System, any Loan Party or
any Funded Subsidiary; and (c) to the Borrower’s Knowledge, events, conditions
or circumstances that would reasonably be expected to form a basis for an
Environmental Claim against any Current System, any Loan Party or any Funded
Subsidiary.

5.24Regulatory Matters.  As of the date title to a System was transferred to the
applicable Funded Subsidiary, such System is a qualifying small power production
facility pursuant to Section 292.203(a) of FERC’s regulations with a power
production capacity of less than 20 MW and, to the extent required under FERC
regulations to preserve such status, the applicable Funded Subsidiary or an
Affiliate thereof shall have filed with FERC a notice of self-certification, or
obtained from FERC an order granting certification, with respect to such status.

5.25Tax Equity Representations; Eligibility Representations.  

(a)As of the Closing Date, with respect to each Subject Fund, each of the Tax
Equity Representations is true, complete and correct and such Subject Fund
substantially conforms with the applicable characteristics set forth in Appendix
8.

(b)As of the date of the execution of the [***] Tax Equity Required Consent by
each party thereto, with respect to the [***] Subject Fund, each of the Tax
Equity Representations is true, complete and correct and such Subject Fund
substantially conforms with the applicable characteristics set forth in Appendix
8.

47

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(c)As of the Closing Date, with respect to each Current System, each Eligibility
Representation is true, complete and correct.

ARTICLE VI.  AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that so long as this Agreement is in effect,
unless the Administrative Agent (or if so specified, the Required Lenders)
waives compliance in writing, the Borrower shall:

6.01Use of Proceeds.  Use the proceeds of the Loans solely (a) to make
Restricted Payments to the Borrower’s direct or indirect owners for any working
capital purposes, and (b) to pay fees, costs and expenses, or deposit amounts in
the Interest Reserve Account, as required under this Agreement.

6.02Notices.  Promptly, upon acquiring notice or giving notice, as the case may
be, or obtaining the Borrower’s Knowledge thereof, give written notice to the
Administrative Agent and each Lender of:

(a)any litigation, Environmental Claim, action or proceeding pending or, to the
Borrower’s Knowledge, threatened against the Borrower or a Funded Subsidiary,
(i) involving claims against the Borrower or a Funded Subsidiary that would
reasonably be expected to have a Material Adverse Effect or a material adverse
effect on the Funded Systems or any Subject Fund or on the legality, validity or
enforceability of the operating agreement of a Partnership or Lessor Partnership
in a Subject Fund, the master lease in a Subject Fund, the EPC, master purchase
agreement or equity capital contribution agreement in a Subject Fund or any
guaranty agreement by SolarCity in favor of an Investor or other party with
respect to a Subject Fund, or claims against any Agent or any Lender, (ii)
seeking any material injunctive, declaratory or other equitable relief, or (iii)
instituted for the purpose of revoking, terminating, suspending, withdrawing,
modifying or withholding any Permit that would reasonably be expected to have a
Material Adverse Effect;

(b)any dispute or disputes between the Borrower or a Funded Subsidiary, on the
one hand, and any Person, on the other hand, that would reasonably be expected
to have a Material Adverse Effect or a material adverse effect on the Funded
Systems or any Subject Fund or on the legality, validity or enforceability of
the operating agreement of a Partnership or Lessor Partnership in a Subject
Fund, the master lease in a Subject Fund, the EPC, master purchase agreement or
equity capital contribution agreement in a Subject Fund or any guaranty
agreement by SolarCity in favor of an Investor or other party with respect to a
Subject Fund and that involve (i) claims against the Borrower or a Funded
Subsidiary, (ii) injunctive or declaratory relief, or (iii) revocation, material
modification, or suspension of any applicable Permit or imposition of additional
material conditions with respect thereto;

(c)any Default or Event of Default shall have occurred and be continuing, which
notice shall (i) describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached and (ii) be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto;

48

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(d)any other matter that has, or would reasonably be expected to have, a
Material Adverse Effect or a material adverse effect on the Funded Systems or
any Subject Fund or on the legality, validity or enforceability of the operating
agreement of a Partnership or Lessor Partnership in a Subject Fund, the master
lease in a Subject Fund, the EPC, master purchase agreement or equity capital
contribution agreement in a Subject Fund or any guaranty agreement by SolarCity
in favor of an Investor or other party with respect to a Subject Fund;

(e)(i) the occurrence of any event that would reasonably be expected to give
rise to a right to remove and/or replace a Managing Member, (ii) the occurrence
of, or notice given or received by a Funded Subsidiary in respect of, any
breach, default or claim under a Project Document and (iii) notice of any
material event of default or termination given to or received by a Funded
Subsidiary under any Project Document;

(f)the adoption of or participation in any Pension Plan or Multiemployer Plan,
or intention to adopt or participate in any Pension Plan or Multiemployer Plan,
by the Borrower or any Funded Subsidiary, or the occurrence of any ERISA Event;

(g)Borrower having received notice or otherwise having obtained knowledge of any
material inaccuracy of any Eligibility Representation or Tax Equity
Representation that was made by it pursuant to this Agreement;

(h)any change to SolarCity’s, the Subject Funds’ or their respective Affiliates’
underwriting, appraisal or System development policies or processes that would
reasonably be expected to have a Material Adverse Effect; and

(i)any event described in clause (a) of the definition of “Insurance Sweep
Event” occurs.

6.03Portfolio Reports; Financial Statements.  Deliver to the Administrative
Agent (or cause to be delivered to the Administrative Agent) for further
distribution to each Lender:

(a)Each fiscal quarter, no later than 10 Business Days following the date of
delivery to any Investor, for each Subject Fund, (i) the quarterly reporting
package as is required to be delivered to any Investor under a Subject Fund’s
maintenance services agreement, or (ii) to the extent delivered to an Investor
under a Subject Fund for such quarter, copies of such other quarterly reporting
package compiled by SolarCity’s asset management group with respect to a Subject
Fund’s performance.

(b)Each fiscal quarter, no later than 10 Business Days following the date of
delivery to the Administrative Agent of the quarterly reporting package required
pursuant to Section 6.03(a), for each Subject Fund, each of the following:

(i)detailed accounts receivable aging taken directly from the source system,
including that maintained by any third-party servicer;

(ii)detailed trial balance for taken directly from the source system; and

49

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(iii)suspense cash summary and aging.

(c)Each fiscal quarter, no later than 10 Business Days following the latest due
date of a Subject Fund to deliver a quarterly reporting package to an Investor
under the applicable maintenance services agreement, a consolidated report for
all Subject Funds, including (i) financing deployment status by each Subject
Fund, (ii) aggregated portfolio profile by credit composition, market
composition and customer location, (iii) the cumulative amount of billed
Customer Payments delinquent for 120 days or more with respect to each Subject
Fund, and (iv) a summary and commentary with respect to the status of Customer
Agreements that are greater than 120 days past due, to the extent not provided
elsewhere within any other item delivered pursuant to Section 6.03(a).

(d)No later than 10 Business Days following the date of delivery to any Investor
duplicate copies of any annual reporting package required to be delivered to any
Investor with respect to a Subject Fund pursuant to the Subject Fund’s
maintenance services agreement.

(e)As soon as available but no later than 45 days after the close of each
quarterly fiscal period, quarterly unaudited consolidated financial statements
of the (i) the Borrower, (ii) SolarCity (if such financial statements are not
otherwise publicly available), which such financial statements shall include a
footnote to indicate the separateness of Borrower from SolarCity and will
indicate that the obligations hereunder are non-recourse to the general credit
of SolarCity, (iii) each Managing Member (provided that unaudited consolidating
financial statements of the Borrower showing entries on an individual basis with
respect to each Managing Member shall satisfy this clause (iii)), and (iv) each
Subject Fund, in each case prepared by the issuing entity in accordance with
GAAP and certified by the chief financial officer of the issuing entity as of
the end of such period, including a balance sheet and the related statement of
income, stockholders’ or member’s equity and cash flows, in each case setting
forth comparative figures for the corresponding periods from the prior year, to
the extent available; provided that no quarterly financial statements shall be
due with respect to the fourth quarter of the fiscal year.

(f)As soon as available but no later than 120 days after the close of each
applicable fiscal year, the audited financial statements, including a balance
sheet and the related statement of income, stockholders’ or member’s equity and
cash flows, and any footnotes thereto, in each case setting forth comparative
figures for the prior year, to the extent available, of (i) the Borrower, as
certified by Novogradac & Company LLP or another nationally-recognized
independent certified public accountant selected by Borrower and reasonably
acceptable to the Administrative Agent, (ii) SolarCity (if such financial
statements are not otherwise publicly available), which such financial
statements shall include a footnote to indicate the separateness of Borrower
from SolarCity and will indicate that the obligations hereunder are non-recourse
to the general credit of SolarCity, and as certified by a nationally-recognized
independent certified public accountant, (iii) each Managing Member, as
certified by Novogradac & Company LLP or another nationally-recognized
independent certified public accountant selected by Borrower and reasonably
acceptable to the Administrative Agent (provided that audited consolidating
financial statements of the Borrower showing entries on an individual basis with
respect to each Managing Member shall satisfy this clause (iii)), and (iv) each

50

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Subject Fund, as certified by Novogradac & Company LLP or another
nationally-recognized independent certified public accountant selected by the
applicable Subject Fund pursuant to its operating agreement; provided, the
accountant certifications accompanying such audited financial statements shall
not be qualified, or limited because of restricted or limited examination by
such accountant of any material portion of the records of any entity.  Such
audited financial statements shall be certified by the chief financial officer
of the issuing entity as of the end of such period.

(g)Concurrently with any delivery of the financial statements described in
clauses (e) or (f) above, a certificate signed by an authorized Responsible
Officer of the Borrower certifying that such Responsible Officer has made or
caused to be made a review of the transactions and financial condition of the
Borrower during the relevant fiscal period and that, to the knowledge of such
Responsible Officer, no Default or Event of Default exists or if any such event
or condition existed or exists, the nature thereof and the corrective actions
that the Borrower has taken or proposes to take with respect thereto.

(h)The Lenders shall have the right to make inquiries with respect to any items
delivered pursuant to this Section 6.03 and discuss the same with Responsible
Officers of SolarCity, the Borrower, or the Funded Subsidiaries, as
applicable.  Any such inquiries shall be coordinated by and delivered to the
Borrower by the Administrative Agent; provided, that for so long as an Event of
Default has occurred and is ongoing, such inquiries may be made by a Lender
directly to the Borrower.

6.04Reports; Other Information.

(a)Deliver to the Administrative Agent, for the benefit of each Lender, promptly
after the receipt or delivery thereof copies of any notices of default pursuant
to a Project Document provided to or issued by any Investor party to a Project
Document.

(b)Deliver to the Administrative Agent, for the benefit of each Lender, copies
of any material documents and reports related to the Funded Systems furnished to
the Borrower or a Funded Subsidiary by a Governmental Authority or by any
counterparty to a Project Document (other than reports already delivered
pursuant to Section 6.03(a)), or furnished by the Borrower to such Governmental
Authority or such counterparty.

(c)Deliver to the Administrative Agent, for the benefit of each Lender, promptly
after receipt thereof a copy of any detailed audit reports, or material
management letters received by the Borrower or any Funded Subsidiary from its
independent accounts and management’s response thereto.

(d)Deliver to the Administrative Agent, for the benefit of each Lender, no later
than three Business Days of delivery to the applicable Investor, any True-Up
Reports and models in connection therewith delivered to an Investor in a Subject
Fund.

(e)Deliver to the Administrative Agent, for the benefit of each Lender, no later
than 120 days after the close of each applicable fiscal year, copies of the
Certification Pursuant

51

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

to Section 302(a) of the Sarbanes-Oxley Act of 2002 as it relates to the audited
financial statements of SolarCity (if such certifications are not otherwise
publicly available).

(f)Deliver to the Administrative Agent, for the benefit of each Lender, no later
than the fifteenth (15th) day of each calendar month, an Advance Model for each
Subject Fund, in the form of the Advance Model delivered pursuant to Section
4.01(p), updated to reflect (i) all Systems purchased by such Subject Fund for
the period ending on the last day of the immediately preceding calendar month
and (ii) the dates on which each System owned by such Subject Fund that is a PTO
System achieved PTO.

(g)Deliver to the Administrative Agent, for the benefit of each Lender, no later
than the fifteenth (15th) day of each calendar month, to the extent not
previously delivered, the System Information with respect to all Systems owned
by the Subject Funds.

(h)Promptly, from time to time, such other information regarding the operations,
business affairs and financial condition of the Borrower or any Funded
Subsidiary, or compliance with the terms of any Operative Document, as the
Administrative Agent or any Lender may reasonably request.

The Borrower hereby acknowledges that (1) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar, or  a substantially similar electronic transmission system (the
“Platform”) and (2) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities Laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

6.05Existence, Conduct of Business.  Except as otherwise expressly permitted
under this Agreement: (a) do or cause to be done all things required to maintain
and preserve and keep in full force its existence as a Delaware limited
liability company; (b) do or cause to be done, and cause each Borrower
Subsidiary Party to do or cause to be done, all things required to obtain,
maintain, preserve, renew, extend and keep in full force and effect all material
rights, licenses, authorizations, privileges, franchises and applicable Permits
necessary to the conduct of such

52

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Person’s business; (c) take all Relevant Member Action to cause each Subject
Fund to do or cause to be done, all things required to obtain, maintain,
preserve, renew, extend and keep in full force and effect all material rights,
licenses, authorizations, privileges, franchises and applicable Permits
necessary to the conduct of such Person’s business; (d) perform all of its
obligations under the Operative Documents and all other material agreements and
contracts by which Borrower is bound; (e) cause each Borrower Subsidiary Party
to perform, all of its obligations under the Operative Documents and all other
agreements and contracts by which such Person is bound except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect or a material adverse effect on the related Subject Fund; (f) take all
Relevant Member Action to cause each Subject Fund to perform, all of its
material obligations under the Operative Documents and all other material
agreements and contracts by which such Person is bound; and (g) to engage only
in the ownership of the Funded Subsidiaries and activities related or incident
thereto.

6.06Books, Records, Access.

(a)Maintain books, accounts and records with respect to the Borrower on a
consolidated basis in accordance with GAAP and in material compliance with
applicable Law and the regulations of any Governmental Authority having
jurisdiction thereof.

(b)At any time during normal business hours and upon ten (10) Business Days’
prior written notice to the Borrower (and at any hour and without prior written
notice if any Event of Default has occurred and is continuing), but, so long as
no Event of Default has occurred and is continuing, no more frequently than once
per six consecutive calendar month period:

(i)Permit any representatives, employees, consultants, advisers or agents of the
Administrative Agent to visit the premises of the Borrower, SolarCity, and any
third-party servicer to inspect all of the Borrower’s, each Funded Subsidiaries’
books, accounts, records and properties and make copies thereof (subject to
clause (e) below); and review the management and accounting of the subject
financing, including the Subject Funds.

(ii)Provide an audit view of SolarWorks or provide such documents, materials or
records if not already available in SolarWorks or otherwise provided to the
Administrative Agent pursuant to the terms herein, as necessary to determine
compliance with the Eligibility Representations.

(c)The Administrative Agent, Borrower and the Limited Guarantor each agree to
cooperate in good faith to develop a mutually agreeable process to periodically
conduct sampling and testing of financial processes and reports of the Funded
Subsidiaries, including the ability of any representative of any Agent to
discuss the affairs, finances and condition of the Borrower and the Funded
Subsidiaries with the officers thereof and independent accountants therefor.

(d)Reimburse the Administrative Agent for the out of pocket expenses incurred in
connection with Section 6.06(b) by the Administrative Agent and its
representatives; provided,

53

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

that such expenses shall be agreed to by the Borrower and the Administrative
Agent in advance on commercially reasonably terms, and provided, further, that
notwithstanding anything to contrary herein, any expenses incurred pursuant to
Section 6.06(b) by the Administrative Agent during the occurrence of an Event of
Default shall be for the account of the Borrower and not subject to any
limitations set forth herein or elsewhere.

(e)Notwithstanding the information disclosure obligations discussed above, any
inspection of the Project Documents or any other agreement affiliated with a
Subject Fund pursuant to Section 6.06(b) shall be limited to review by the
counsel of the Administrative Agent and will not be copied, sent by mail, fax,
electronic mail or any other transmission, or distributed to any Lender or its
counsel without the express written consent of the Borrower, such consent not to
be withheld if the applicable Lender and its counsel are subject to a
nondisclosure agreement of reasonable terms with SolarCity specifically
referencing the review of Project Documents.

6.07Preservation of Rights; Further Assurance.

(a)Take all Relevant Member Action to maintain in full force and effect,
preserve, protect and defend the material rights of each Funded Subsidiary in a
Subject Fund, and take all actions necessary to prevent termination or
cancellation (except as permitted by the Operative Documents) by, and enforce
against, other parties the material terms of each Project Document of the
applicable Subject Fund, including enforcement of any claims with respect
thereto.

(b)Preserve and maintain the security interests granted under the Collateral
Documents and undertake all actions that are necessary or appropriate to (i)
maintain the Collateral Agent’s security interest in the Collateral in full
force and effect at all times (including the priority thereof), (ii) preserve
and protect the Collateral and (iii) protect and enforce the Borrower’s rights
and title and the rights of the Collateral Agent and the other Secured Parties
to the Collateral, including the making or delivery of all filings and
recordations, the payment of all fees and other charges and the issuance of
supplemental documentation.

(c)From time to time as reasonably requested by the Administrative Agent,
execute, acknowledge, record, register, deliver and/or file all such notices,
statements, instruments and other documents (including any financing statement,
continuation statement, certificate of title or estoppel certificate) as are
necessary or appropriate to carry out the interest and purposes of the Loan
Documents or necessary to maintain the Collateral Agent’s perfected security
interest in the Collateral to the extent and in the priority required pursuant
to the Collateral Documents.

6.08[Reserved.]

6.09Taxes and Other Government Charges.

(a)Pay, or cause to be paid, as and when due and prior to delinquency, all
taxes, assessments and governmental charges of any kind that may at any time be
lawfully assessed

54

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

or levied against or with respect to the Borrower and each Borrower Subsidiary
Party, and take all Relevant Member Action to pay, or cause to be paid, as and
when due and prior to delinquency, all taxes, assessments and governmental
charges of any kind that may at any time be lawfully assessed or levied against
or with respect to any Subject Fund; provided, that, without limiting any
requirements set forth in the Organizational Documents of any Subject Fund, the
Borrower or Funded Subsidiary, as applicable, may contest in good faith any such
taxes, assessments and other charges and, in such event, may permit the taxes,
assessments or other charges so contested to remain unpaid during any period,
including appeals, when such Person is in good faith contesting the same, so
long as, to the extent the amount of all disputes being contested exceeds Two
Hundred Fifty Thousand Dollars ($250,000) in the aggregate, (i) adequate
reserves to the extent required by GAAP have been established to the
satisfaction of the Administrative Agent, (ii) enforcement of the contested tax,
assessment or other charge is effectively stayed for the entire duration of such
contest and (iii) any tax, assessment or other charge determined to be due,
together with any interest or penalties thereon, is paid when due after
resolution of such contest.

(b)Remain and cause each Managing Member (excluding [***]) to remain classified
as a disregarded entity for U.S. federal income tax purposes.

6.10Compliance With Laws; Instruments, Etc.  Comply and cause compliance by each
Borrower Subsidiary Party, and take all Relevant Member Action to cause
compliance by each Subject Fund, in all material respects, with all Legal
Requirements, including consumer protection Laws, except that, without limiting
any requirements set forth in the Organizational Documents of any Subject Fund,
the Borrower or a Funded Subsidiary may contest by appropriate proceedings
conducted in good faith the validity or application of any such Legal
Requirements.

6.11Actual Net Cash Flows.

(a)Revenue Account.  The Borrower shall cause each Borrower Subsidiary Party to
deposit all Actual Net Cash Flows directly into the Revenue Account.  In the
event that, notwithstanding the foregoing, the Borrower receives any such
amounts, the Borrower will hold such amounts in trust and promptly (and in any
event within three (3) Business Days) after receipt thereof deposit such amounts
in the Revenue Account.

(b)[Reserved.]

(c)Interest Reserve Account.  Cause the Interest Reserve Account to be fully
funded at all times as required in accordance with the terms of the CADA.

6.12Compliance with Sanctioned Persons Laws and Anti-Corruption Laws.

(a)Conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption Laws in other jurisdictions, and maintain policies and
procedures designed to promote and achieve compliance with such Laws.

55

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(b)If to the Borrower’s Knowledge, any Loan Party or any Affiliate thereof, is
named on any OFAC List (such occurrence, an “OFAC Violation”), immediately (i)
give written notice to the Agents of such OFAC Violation, and (ii) comply with
all applicable Governmental Rules with respect to such OFAC Violation
(regardless of whether the party included on such OFAC List is located within
the jurisdiction of the United States of America), including the Anti-Terrorism
Laws, and the Borrower hereby authorizes and consents to the Agents taking any
and all steps an Agent deems necessary, in its sole discretion, to comply with
all applicable Governmental Rules with respect to any such OFAC Violation,
including the requirements of the Anti-Terrorism Laws (including the “freezing”
and/or “blocking” of assets).

6.13Separateness Provisions; Required Provisions in LLC Agreement.

(a)Cause the LLC Agreement of the Borrower to include or the Borrower shall
otherwise comply with the provisions set forth on Schedule 6.13.

(b)Cause the LLC Agreements to include each of the following terms
(collectively, the “Required LLC Provisions”):

(i)require that until the Discharge Date the Borrower and each Managing Member,
shall have, at all times, one Independent Member; and

(ii)require unanimous written approval of all members, partners or managers, as
the case may be, including the Independent Member in order to authorize the
filing of any insolvency or reorganization case or proceeding, instituting
proceedings to have the Borrower or Managing Member, as applicable, adjudicated
bankrupt or insolvent, instituting proceedings under any applicable insolvency
Law, seeking any relief under any Law relating to relief from debts or the
protection of debtors, consenting to the filing or institution of bankruptcy or
insolvency proceedings against the Borrower or Managing Member, as applicable,
filing a petition seeking or consenting to reorganization, liquidation or relief
with respect to the Borrower or Managing Member, as applicable, under any
applicable federal or state Law relating to bankruptcy, reorganization or
insolvency, seeking or consenting to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian, or any similar official for the
Borrower or Managing Member, as applicable, or a substantial part of its
property, making any assignment for the benefit of creditors, admitting in
writing the inability of the Borrower or Managing Member, as applicable, to pay
its debts as they become due, or taking action in furtherance of any of the
foregoing.

6.14[Reserved.]

6.15Maintenance of Materials.  Maintain, for the benefit of each Lender, true,
correct and complete electronic copies of materials which were delivered
pursuant to Section 4.01(r), and shall deliver upon request, true, correct and
complete electronic copies of (a) material agreement entered into by any Funded
Subsidiary after the Closing Date, (b) each Customer Agreement entered into
after the Closing Date, and (c) any other data, documentation, analysis or
report reasonably requested by the Administrative Agent with respect to Systems

56

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

acquired by the Subject Funds after the Closing Date or the associated Host
Customers and commercially available to the Borrower, in each case as reasonably
requested by any Lender for informational purposes only, to the extent not
otherwise publicly available and in possession of the Borrower or its
Affiliates, including financial statements and/or credit reports with respect to
any such System with a commercial Host Customer that does not have a publicly
available rating from a recognized national rating agency that was current as of
the date that the Customer Agreement corresponding to such System was executed.

6.16Transition Manager.  Within 150 days following the Closing Date, appoint a
transition manager with respect to the management, administration and servicing
of all the Funded Systems on terms and conditions reasonably acceptable to the
Administrative Agent.

6.17Corrective Payments.  

(a)In the event any Eligibility Representation or Tax Equity Representation made
pursuant to this Agreement or in any certificate delivered in connection
herewith shall prove to have been inaccurate in any respect as of the date such
statement was made or certificate so provided, as applicable, and the
Administrative Agent reasonably determines that such inaccuracy has or could
reasonably be expected to result in a reduction of Actual Net Cash Flow in an
amount of at least $[***] (the “Correction Payment”), within 10 Business Days of
Borrower’s receipt of notice from the Administrative Agent or Borrower otherwise
becoming aware thereof, (i) cause one or more Subject Funds to acquire Systems
the aggregate expected net cash flow in respect of which, as set forth in an
Advance Model to be delivered by the Borrower to the Administrative Agent, in
form and substance satisfactory to the Administrative Agent, is at least equal
to the Correction Payment or (ii) cause an Equity Contribution to be made to
Borrower, the proceeds of which shall be in an amount at least equal to the
Correction Payment.

(b)In the event a Borrower Subsidiary Party becomes subject to any event or
circumstance described (with respect to any Loan Party) in Section 8.01(b),
8.01(c), 8.01(d), 8.01(f)(iii) or 8.01(j), after the expiration of any
applicable cure periods set forth therein, cause an Equity Contribution to be
made to Borrower within 10 Business Days, in an amount equal to the amount of
Loans outstanding that were borrowed against the related Subject Fund.

(c)If the Borrower shall not have (i) within five Business Days of the Closing
Date, obtained the [***] Tax Equity Required Consent and (ii) within ten
Business Days of the Closing Date, delivered to the Administrative Agent an
opinion, dated as of the date of the [***] Tax Equity Required Consent, of
Wilson Sonsini Goodrich & Rosati, counsel to the Loan Parties and SolarCity, as
to the matters set forth in Section 5.08, and otherwise in form and substance
reasonably acceptable to the Agents and each Lender, cause an Equity
Contribution to be made to Borrower within five Business Days, in an amount
equal to the amount of Loans outstanding that were borrowed against the related
Subject Fund.

ARTICLE VII.  NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as this Agreement is in effect,
it shall not:

57

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

7.01Limitations on Liens.  (a) Create or assume, or allow a Borrower Subsidiary
Party to create or assume, or take any Relevant Member Action to cause or permit
any Subject Fund to create or assume, any Lien on any Collateral, whether now
owned or hereafter acquired, except for Permitted Liens of the type set forth in
clauses (b), (c) or (d) of the definition thereof or (b) suffer to exist, or
allow a Funded Subsidiary to suffer to exist, any Lien on any of its property or
PV Systems, whether now owned or hereafter acquired, except for Permitted Liens.

7.02Debt.  Incur, create, assume or permit, or allow a Borrower Subsidiary
Party, or take any Relevant Member Action to cause or permit any Subject Fund,
to incur, create, assume or permit to exist any Debt except for:

(a)Debt created under the Loan Documents; and

(b)Debt incurred under the Project Documents to which a Funded Subsidiary is a
party; or

(c)the endorsement of negotiable instruments received in the ordinary course of
the Borrower’s or the Funded Subsidiary’s business, as applicable.

7.03Sale or Lease of Assets.  Sell, lease, assign, transfer or otherwise dispose
of, or allow a Borrower Subsidiary Party, or take any Relevant Member Action to
allow a Subject Fund, to sell, lease, assign, transfer or otherwise dispose of,
Assets (including any portion of any Equity Interest owned by the Borrower in a
Managing Member or by a Managing Member in any Subject Fund), whether now owned
or hereafter acquired except:

(a)as permitted by the Operative Documents and the Customer Agreements;

(b)dispositions of obsolete, worn out or replaced property not used or useful in
its business and disposed of in the ordinary course of its business;

(c)dispositions of SRECs;

(d)the Equity Interest in [***] if the Equity Contribution required under
Section 6.17(c) (if any) has been made in full in cash and any corresponding
prepayment required under Section 2.03(b) has been made; and

(e)with the prior written consent of the Administrative Agent, acting at the
direction of the Required Lenders.

7.04Changes.  Conduct, allow any Borrower Subsidiary Party to conduct, or take
any Relevant Member Action to cause any Subject Fund to conduct, any business
other than the ownership of subsidiaries that engage in the acquisition,
ownership, leasing and financing of the Systems and activities related or
incident thereto (including those contemplated by the Operative Documents), hire
or become an employer of an employee or assume or incur any obligation under or
in connection with any Pension Plan.

58

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

7.05Distributions.  Directly or indirectly, make or declare any Restricted
Payment or incur any obligation (contingent or otherwise) to do so, except for
Restricted Payments:

(a)from proceeds of the Loans in accordance with Section 6.01;

(b)from amounts contributed by a partnership that received capital contributions
from one or more Investors and the managing member of such partnership in
connection with the purchase (or contribution) of PV Systems or from any Rent
Prepayment in a Partnership Lease Pass Through Structure; and

(c)so long as (i) no Default or Event of Default has occurred and is continuing
or would result therefrom, (ii) no Insurance Sweep Event has occurred and is
continuing and (iii) the Borrower has certified in writing to the Administrative
Agent that it is not aware of any event or circumstance that would reasonably be
considered likely to cause or result in the occurrence of a Default or Event of
Default within 30 days, to Managing Member from “Excess Cash Flow” as defined in
the CADA.

7.06Investments.  Make or permit to remain outstanding any advances or loans or
extensions of credit to, or purchase, redeem or own any Equity Interests in, or
any assets constituting an ongoing business from, or make or permit any other
investment in, any Person, except for:

(a)Capital contributions to Funded Subsidiaries; and

(b)investments permitted under the Operative Documents.

7.07Use of Proceeds.  Use the proceeds of the Borrowing, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

7.08Fundamental Changes.  Liquidate or dissolve, or sell or lease or otherwise
transfer or dispose of, all or any substantial part of its property, assets or
business, or combine, merge or consolidate with or into any other entity, or
cause or allow any Borrower Subsidiary Party to take, or take any Relevant
Member Action to cause or allow any Subject Fund to take, any of the foregoing
actions; provided, however, that the Borrower may sell, or otherwise dispose of
assets as permitted by Section 7.03.

7.09Amendments; Other Agreements.

(a)Without the prior written consent of the Administrative Agent, take any
Relevant Member Action to (i) terminate or cancel, exercise any right or remedy
under or pursuant to any breach or default of, (ii) amend, modify, supplement or
consent to any change in any material provision of or (iii) waive any default
under, material breach of, condition, closing deliverable or other required item
under, or the performance of a material obligation by any other Person under
their applicable Project Documents; provided, however, that no prior

59

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

written consent by the Required Lenders shall be required in the case of any
amendment, modification or supplement to or waiver under a Project Document (A)
to correct a manifest error therein that is not material, (B) increase the
aggregate amount of an Investor’s commitment, (C) change payment mechanics under
the applicable Project Document with respect to the payment of Rent Prepayments
or PV System purchase prices, as the case may be, provided, that such changes in
payment mechanics do not negatively impact net cash flows expected to be
generated by such Subject Fund (as set forth in the Advance Models), (D) extend
the last date on which a System may be Placed in Service pursuant to the terms
of the applicable Subject Fund (such date, the “Completion Deadline”) and any
corresponding amendments or waivers resulting from the extension or waiver of
the Completion Deadline, provided, that such extension of a Completion Deadline
does not negatively impact net cash flows expected to be generated by such
Subject Fund (as set forth in the Advance Models) or the net present value
thereof, (E) changing any percentage restriction relating to [***] FICO score
Systems in any Subject Fund to a percentage below [***]%, (F) allowing a Subject
Fund to purchase Systems that include batteries, or (G) shortening the
“Completion Deadline”; provided, that the Borrower shall forward any such
amendments or waivers set forth in clauses (A)-(G) above to the Administrative
Agent promptly after execution.

(b)Promptly after the execution and delivery thereof, the Borrower shall furnish
the Administrative Agent and the Lenders with copies of all waivers, amendments,
supplements or modifications of any Project Document and any additional material
contracts or agreements to which the Borrower becomes a party after the Closing
Date.

(c)[Reserved.]

(d)Notwithstanding the foregoing, Borrower may take Relevant Member Action to
permit any Subject Fund to enter into an agreement for the sale of SRECs;
provided that such agreement does not contain any provisions for liquidated
damages, contingent liabilities or other damages, or the posting of collateral
or other security.

7.10Name and Location; Fiscal Year.  Unless 30 days’ written notice is given to
the Administrative Agent, change its name, its principal place of business,
accounting policies (except as permitted by GAAP) or its fiscal year without the
Administrative Agent’s prior written consent.

7.11Assignment.  Assign its rights hereunder or under any other Loan Document or
allow any Borrower Subsidiary Party to take any such action in each case, except
as permitted under the Loan Documents.

7.12ERISA.  Hold “plan assets” within the meaning of 29 C.F.R. Section
2510.3-101, as modified by Section 3(42) of ERISA.

7.13Accounts.  Establish or maintain any deposit or securities account other
than the Accounts.

7.14Transactions with Affiliates.  Engage, or allow a Borrower Subsidiary Party
to engage, or take any Relevant Member Action to allow a Subject Fund to engage
in any

60

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

transactions with any of its Affiliates except in the ordinary course of
business at prices and on terms and conditions not less favorable to such Person
than could be obtained on arm’s-length basis from unrelated third parties.

7.15Limitation on Dividends and Other Payment Restrictions Affecting Certain
Subsidiaries.  Enter into, or allow a Borrower Subsidiary Party to enter into,
any agreement, instrument or other undertaking (except for the Operative
Documents) that (i) restricts the ability of any Managing Member to make any
dividend or other distribution of Actual Net Cash Flows with respect to such
Equity Interests or (ii) restricts or limits the ability of Member or Borrower
to create, incur, assume or suffer to exist Liens on the property of such Person
for the benefit of the Secured Parties with respect to the Obligations of the
Loan Parties or the Loan Documents.

7.16Hedging Agreement.  Enter into any Hedging Agreement.

7.17Operations and Maintenance.  Without the prior written consent of the
Administrative Agent, take any Relevant Member Action to terminate or to appoint
a new operations and maintenance provider, or consent to the appointment of a
new operations and maintenance provider under the applicable Project Document;
provided that if any vote or appointment is required within a certain time
period under the applicable Project Document, if Administrative Agent does not
consent (unless such consent was reasonably withheld) within such time period,
then the Borrower may take any Relevant Member Action to vote, appoint, or
consent to a new operations and maintenance provider or administrative services
provider in order to comply with the terms of the applicable Project Documents;
provided, further, that the consent of the Administrative Agent may not be
unreasonably withheld if the new operations and maintenance provider or
administrative services provider meets the standards set forth in the applicable
Project Documents.

7.18Sanctions.  Directly or indirectly, use the proceeds of the Borrowing, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Administrative Agent or otherwise) of Sanctions.

7.19Anti-Corruption Laws.  Directly or indirectly use the proceeds of the
Borrowing for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption Laws in other jurisdictions.

ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.  Any of the following shall constitute an Event of
Default:

(a)Failure to Make Payments.  The Borrower shall fail to pay, in accordance with
the terms of this Agreement, (i) any principal with respect to any Loan on the
date that such principal is due, (ii) any interest on any Loan under this
Agreement within three Business Days after the date that such interest or such
principal is due or (iii) any other payment (other than

61

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

interest and principal) due under any Loan Document, within five Business Days
after the date that such payment is due; provided, that, to the extent that an
event that would otherwise be an Event of Default pursuant to this Section
8.01(a) is caused solely by the Depositary’s failure or delay, in reliance upon
Section 8.10 of the CADA, to transfer funds otherwise permitted to be
transferred, such event shall not be an Event of Default.

(b)Judgments.  There is entered against the Borrower (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding Two Hundred Fifty Thousand Dollars
($250,000) (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; provided, however,
that any such judgment or order shall not be (and shall not constitute part of)
an Event of Default under this Section 8.01 if and for so long as (A) within 30
days of the judgment being entered, the amount of such judgment order is fully
covered (up to customary deductibles) by a valid and binding policy of insurance
or by a surety bond between the defendant and the insurer covering payment
thereof and satisfactory to the Required Lenders and (B) such insurer or surety
has been notified of, and has accepted the claim made for payment of, the amount
of such judgment or order.

(c)Misstatements.  Any representation or warranty made by a Loan Party in the
Loan Documents, any amendment or modification thereof or waiver thereto, or in
any certificate or financial statement furnished pursuant thereto to any Agent
or Secured Party pursuant to this Agreement or any other Loan Document, shall
prove to have been inaccurate in any respect as of the date such statement was
made or certificate was so provided, as applicable and such inaccuracy could
likely result in a Material Adverse Effect.

(d)Bankruptcy.  Any Loan Party shall become subject to a Bankruptcy Event.

(e)ERISA.  An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan,
the PBGC or the IRS in an aggregate amount in excess of Two Hundred Fifty
Thousand Dollars ($250,000).

(f)Breach of Terms of Financing Agreements.  (i) SolarCity fails to pay when due
its obligations under Article XI, (ii) the Borrower fails to perform or observe
any term, covenant or agreement contained in any of Sections 6.01, 6.12 or
Article VII (excluding Sections 7.09 and 7.17) or (iii) any Loan Party shall
fail to perform or observe any other covenant to be performed or observed by it
hereunder or under any Loan Document and not otherwise specifically provided for
elsewhere in this Section 8.01, and such failure shall continue unremedied for a
period of thirty 30 days after the Borrower becomes aware of such failure;
provided, that if (x) such failure can be remedied, (y) such failure cannot
reasonably be remedied within such 30 day period, and (z) the Borrower commences
cure of such failure within such 30 day period and thereafter diligently seeks
to remedy the failure, then an “Event of Default” shall not be deemed to have
occurred until such time as the Borrower ceases

62

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

reasonable efforts to cure such failure unless such failure continues for a
period of 90 calendar days.

(g)Security.  (i) Any of the Collateral Documents (A) shall fail to provide the
Collateral Agent (on behalf of the Secured Parties) a first priority perfected
security interest (subject only to Permitted Liens of the type set forth in
clauses (b), (c) or (d) of the definition thereof that, pursuant to the Legal
Requirements, are entitled to a higher priority than the Lien of the Collateral
Agent) in the Collateral or (B) shall cease to be in full force and effect, or
(ii) the validity or the applicability of any of the Collateral Documents to the
Obligations to be secured or guaranteed thereby or any part thereof shall be
disaffirmed by or on behalf of any Loan Party.

(h)Change in Control.  A Change in Control shall have occurred.

(i)Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or as a result of acts or omissions by the
Administrative Agent or Collateral Agent or any Lender or the satisfaction in
full in cash of all the Obligations, ceases to be in full force and effect, or
any Loan Party, the Limited Guarantor or any Borrower Subsidiary Party contests
in any manner the validity or enforceability of any Loan Document, or any Loan
Party, the Limited Guarantor or any Borrower Subsidiary Party denies that it has
any or further liability or obligation under any Loan Document or purports to
revoke, terminate or rescind any Loan Document.

(j)Cross-Default.  Borrower (i) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Debt having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than Two Hundred
Fifty Thousand Dollars ($250,000) or (ii) fails to observe or perform any other
agreement or condition relating to such Debt, or any other event occurs, the
effect of which default or other event is to cause, or to permit the holder or
holders of such Debt to cause, with the giving of notice if required, such Debt
to become due or to be repurchased, prepaid, defeased or redeemed (automatically
or otherwise), or an offer to repurchase, prepay, defease or redeem such Debt to
be made, prior to its stated maturity; provided that this clause (j)(ii) shall
not apply to secured Debt that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Debt, if such sale or transfer
is permitted hereunder and under the documents providing for such Debt.

8.02Remedies Upon Event of Default.  (a) If any Event of Default (other than any
Event of Default described in Section 8.01(d)) occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(i)declare any existing Commitment of each Lender to make Loans to be
terminated, whereupon such Commitments shall be terminated;

63

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(ii)declare the unpaid principal amount of the Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; and

(iii)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents.

(b)If any Event of Default described in Section 8.01(d) occurs and is
continuing:

(i)the Commitment of each Lender to make Loans shall automatically terminate (if
not previously terminated or expired); and

(ii)the unpaid principal amount of all outstanding Loans, all interest accrued
and unpaid thereon, and all other amounts owing or payable hereunder or under
any other Loan Document shall be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

(c)Upon the occurrence and during the continuance of any Event of Default, in
addition to the exercise of remedies set forth in clauses (a) and (b) above,
each Secured Party shall be, subject to the terms of the Loan Documents,
entitled to exercise the rights and remedies available to such Secured Party
under and in accordance with the provisions of the other Loan Documents to which
it is a party or any applicable Law.

8.03Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to any Agent or the Depositary and amounts payable
under Article III) payable to any Agent or the Depositary in its capacity as
such, ratably among them in accordance with the respective amounts owed to each
of them under this clause First;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including amounts payable under Article III), ratably among them in
accordance with their respective Applicable Percentages of the amounts described
in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in accordance with their
respective Applicable Percentages of the amounts described in this clause Third
payable to them;

64

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in accordance with their
respective Applicable Percentages of the amounts described in this clause Fourth
held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.  ADMINISTRATIVE AGENT

9.01Appointment and Authority.  Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
IX are solely for the benefit of the Administrative Agent and the Lenders, and
none of the Borrower or any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

9.02Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion

65

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

of its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any
Bankruptcy Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4.01 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or

66

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

through any one or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub‑agent may perform any and all of the
Administrative Agent’s duties and exercise its rights and powers by or through
their respective Related Parties.  The exculpatory provisions of this Article IX
shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non–appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06Resignation of Administrative Agent.

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above.  Whether or not a successor has been so appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b)With effect from the Resignation Effective Date, (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Administrative Agent (other than as provided in Section
3.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring Administrative Agent as of the Resignation Effective Date, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06).  The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article IX and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

67

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

9.07Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
Arranger shall have not any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent and as a Lender hereunder.

9.09Administrative Agent May File Proofs of Claim; Credit Bidding.  In case of
the pendency of any proceeding under any Bankruptcy Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.06 and
10.04) allowed in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

68

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (i) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Bankruptcy Laws in any other jurisdictions to
which a Loan Party is subject, (ii) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase). 
In connection with any such bid (1) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (2) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
Section 10.01(a)(i)-(vii), (3) the Administrative Agent shall be authorized to
assign the relevant Obligations to any such acquisition vehicle pro rata by the
Lenders, as a result of which each of the Lenders shall be deemed to have
received a pro rata portion of any Equity Interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (4) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10Collateral and Guaranty Matters.  Without limiting the provisions of Section
9.09, the Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion,

(a)to instruct the Collateral Agent to release any Lien on any property granted
to or held by the Collateral Agent under any Loan Document (i) upon termination
of the Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), (ii) that is sold or otherwise disposed
of  or to be sold or otherwise disposed of  as

69

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

part of or in connection with any sale or other disposition permitted hereunder
or under any other Loan Document, or (iii) subject to Section 10.01, if
approved, authorized or ratified in writing by the Required Lenders; and

(b)to instruct the Collateral Agent to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to instruct the
Collateral Agent to release or subordinate its interest in particular types or
items of property.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Administrative Agent be
responsible or liable to the Lenders for any failure of the Collateral Agent to
monitor or maintain any portion of the Collateral.

9.11Exercise of Discretion.

(a)To the extent that the Administrative Agent has the right to exercise
discretion, make determinations or take actions pursuant to provisions of this
Agreement and the other Loan Documents, the Administrative Agent hereby agrees
that if, in any specific instance of exercising such discretion, making such
determinations or taking such action, the Administrative Agent receives written
instruction from the Required Lenders, the Administrative Agent will exercise
such discretion, make such determinations and take such actions in accordance
with the written instructions of the Required Lenders in such instance with
respect to the exercising of such discretion or the making of such
determination.  Notwithstanding the foregoing, each of the Lenders agrees that
until the Administrative Agent receives written instructions from the Required
Lenders, the Administrative Agent may reasonable exercise discretion, make
determinations and take actions and that the Administrative Agent shall have no
obligation to seek any such written instructions.

(b)To the extent that the Collateral Agent has the right to exercise discretion,
make determinations or take actions pursuant to provisions of this Agreement and
the other Loan Documents, the Collateral Agent hereby agrees that if, in any
specific instance of exercising such discretion, making such determinations or
taking such action, the Collateral Agent receives written instruction from the
Administrative Agent, the Collateral Agent will exercise such discretion, make
such determinations and take such actions in accordance with the written
instructions of the Administrative Agent in such instance with respect to the
exercising of such discretion or the making of such
determination.  Notwithstanding the foregoing, each of the Lenders and the
Administrative Agent agrees that until the Collateral Agent receives written
instructions from the Administrative Agent, the Collateral Agent may reasonable
exercise discretion, make determinations and take actions and that the
Collateral Agent shall have no obligation to seek any such written instructions.

70

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

ARTICLE X.  MISCELLANEOUS

10.01Amendments, Etc.  (a) No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(i)waive any condition set forth in Section 4.01 without the written consent of
each Lender;

(ii)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(iii)postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

(iv)reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (B) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

(v)change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender, each Agent
and the Depositary;

(vi)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(vii) release any Collateral, or release any Loan Party or Borrower Subsidiary
Party from such Person’s obligations under any Collateral Document, or permit
the release of any funds from the Revenue Account, in each case, unless in
accordance with the Loan Documents, without the written consent of each Lender;

and, provided further, that (A) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Agent in addition to the Lenders required
above, affect the rights or duties of such Agent under this Agreement or any
other Loan Document; and (B) the Fee Letters

71

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

may be amended, or rights or privileges thereunder waived, in a writing executed
only by the respective parties thereto.

(b)The Administrative Agent and the Borrower may amend any Loan Document to
correct administrative errors or omissions, or to effect administrative changes
that are not adverse to any Lender.  Notwithstanding anything to the contrary
contained herein, such amendment shall become effective without any further
consent of any other party to such Loan Document.

10.02Notices; Effectiveness; Electronic Communication.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)if to the Borrower, any other Loan Party or Borrower Subsidiary, the Limited
Guarantor or the Administrative Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

72

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic platform or electronic messaging
service, or through the Internet.

(d)Change of Address, Etc.  Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder, and the Borrower may change any of the foregoing with
respect to any other Loan Party, any Borrower Subsidiary and the Limited
Guarantor, by notice to the other parties hereto.  Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.  Furthermore, each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that

73

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Laws.

(e)Reliance by Administrative Agent and Lenders.  The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.10), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Bankruptcy Law; provided, further, that if at any time
there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.10, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04Expenses; Damage Waiver.

(a)Costs and Expenses.  The Borrower shall pay (i) all reasonable out‑of‑pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees,

74

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

charges and disbursements of counsel for the Administrative Agent), in
connection with the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all out‑of‑pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender),
and shall pay all fees and time charges for attorneys who may be employees of
the Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 10.04, or (B) in
connection with the Loans made hereunder, including all such out‑of‑pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Loan Party or any of the Funded Subsidiaries, or any Environmental Claim related
in any way to any Loan Party or any of the Funded Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party or
any of their respective Affiliates, and regardless of whether any Indemnitee is
a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE (BUT NOT GROSS
NEGLIGENCE) OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent

75

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

jurisdiction.  Without limiting the provisions of Section 3.01(c), this Section
10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 10.04(a) or (b) to
be paid by it to any Agent (or any sub-agent thereof) or any Related Party of
any of the foregoing, each Lender severally agrees to pay to any such Agent (or
any such sub-agent) or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s Applicable Percentage at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought; provided,
further, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any such Agent (or any such sub-agent) or against any Related Party of
any of the foregoing acting for any such Agent (or any such sub-agent) in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.09(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  No Indemnitee
referred to in Section 10.04(b) shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e)Indemnification Procedure.  In case any action, suit or proceeding subject to
the indemnity in this Section 10.04 shall be brought against any Indemnitee,
such Indemnitee shall promptly notify the Borrower in writing of the
commencement thereof, and the Borrower shall be entitled, upon giving written
notice to the Indemnitee within 30 days of receipt of written notice from the
Indemnitee of the commencement of such proceeding, to retain counsel reasonably
satisfactory to the Indemnitee to represent the Indemnitee in such proceeding,
and the Borrower shall pay the reasonable fees and disbursements of such counsel
related to such proceeding; provided, that the failure to notify the Borrower
shall relieve the Borrower from any liability that it may have under this
Section 10.04 only if, and only to the extent that, such failure causes actual
prejudice to the Borrower.  In any such proceeding, any Indemnitee shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnitee unless (i) the Borrower and the
Indemnitee shall have mutually agreed to the retention of such counsel or (ii)
the Borrower or the Indemnitee has been advised

76

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

by counsel that representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them.  It
is understood that the Borrower shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one counsel (in addition to any local counsel) for all
Indemnitees, and that all such reasonable fees and expenses shall be reimbursed
as they are incurred and paid.

(f)Control of Proceedings; Settlement.  The Borrower shall have the authority
and discretion to settle, compromise or consent to the entry of judgment
regarding any indemnified claim subject to this Section 10.04, the defense of
which has been assumed by the Borrower, except that the Borrower may not,
without the prior written consent of the Indemnitee, settle, compromise or
consent to the entry of any judgment regarding such claim if such settlement,
compromise or consent (i) contains any admission or statement suggesting any
wrongdoing or liability on behalf of the Indemnitee, (ii) contains any equitable
order, judgment or term that in any manner affects, restrains or interferes with
the business of the Indemnitee or any of its Affiliates or (iii) does not
contain an unconditional release of the Indemnitee, in form and substance
satisfactory to such Indemnitee, from any liability related to such claim.  The
Indemnitee may not settle, compromise or consent to the entry of any judgment
regarding any claim for which indemnification is sought and the defense of which
has not been assumed by the Borrower, without the prior written consent of the
Borrower, such consent not to be unreasonably withheld or delayed.

(g)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(h)Survival.  The agreements in this Section 10.04 and the indemnity provisions
of Section 10.02(e) shall survive the resignation of any Agent, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

10.05Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Bankruptcy Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) in accordance with
its Applicable Percentage of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

77

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

10.06Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
the Limited Guarantor may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section 10.06, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section 10.06, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (e) of this Section 10.06 (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 10.06 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in subsection (b)(i)(B) of
this Section 10.06 in the aggregate or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section 10.06, the
aggregate amount of the Commitment or the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent shall
not be less than $1,000,000 unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

78

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 10.06 and, in
addition (A) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender and (B) the consent of the Borrower (such consent
not to be unreasonably withheld or delayed) shall be required unless (1) an
Event of Default has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 10.06.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the

79

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.04(b) without
regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section 10.06 (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section 10.06; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under subsection
(b) of this Section 10.06 and (B) shall not be entitled to receive any greater
payment under Sections 3.01 or 3.04, with respect to any participation, than the
Lender from whom it acquired the applicable participation would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by applicable Law, each Participant also
shall be entitled to the benefits of Section 10.08 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.10 as though it
were a Lender.  Each Lender that sells a participation shall, acting solely for
this purpose as  a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to

80

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments or loans under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment or
loan is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

10.07Treatment of Certain Information; Confidentiality.  Each of the Agents and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 10.07, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i)  any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to any Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.  In addition, the
Agents and the Lenders may disclose the existence of this Agreement and general
information about the parties, term and lending amount of this Agreement to
market data collectors, similar service providers to the lending industry and to
the extent necessary for servicing of this Agreement to service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments, provided that any such service
provider to the

81

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Agents and the Lenders has executed an agreement containing provisions
substantially the same as those of this Section 10.07 with respect to such
information.

For purposes of this Section 10.07, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to any Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Agents and the Lenders acknowledges that (1) the Information may
include material non-public information concerning the Borrower or a Subsidiary,
as the case may be, (2) it has developed compliance procedures regarding the use
of material non-public information and (3) it will handle such material
non-public information in accordance with applicable Law, including United
States Federal and state securities Laws.

10.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, or
any such Affiliate to or for the credit or the account of the Borrower or any
other Loan Party against any and all of the obligations of the Borrower or such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or their respective Affiliates, irrespective of whether
or not such Lender or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness.  The rights of each Lender and
their respective Affiliates under this Section 10.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.  Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.  

10.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize

82

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

any payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan
Documents, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g.  “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.

10.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Loan, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.

10.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13Replacement of Lenders.  If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

83

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d)such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the Law of the State of NEW YORK (not
including such State’s conflict of Laws provisions other than Sections 5-1401
and 5-1402 of the New York General Obligations Law).

(b)SUBMISSION TO JURISDICTION.  THE BORROWER AND THE LIMITED GUARANTOR EACH
IRREVOCABLY AND UNCONDITIONALLY agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against any Agent, any Lender or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED

84

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED
BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT
ANY RIGHT THAT ANY AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c)WAIVER OF VENUE.  THE BORROWER AND THE LIMITED GUARANTOR EACH IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SUBSECTION (B) OF THIS SECTION.  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Agents, the Arranger, and the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan

85

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Party and their respective Affiliates, on the one hand, and the Agents, the
Arranger, and the Lenders, on the other hand, (ii) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) each Agent, the Arranger and each Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (ii) none of any Agent, the
Arranger or any Lender has any obligation to the Borrower, any other Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents, the Arranger and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and none of any Agent, the Arranger, or any
Lender has any obligation to disclose any of such interests to the Borrower, any
other Loan Party or any of their respective Affiliates.  To the fullest extent
permitted by Law, each of the Borrower and each other Loan Party hereby waives
and releases any claims that it may have against any Agent, the Arranger or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

10.17Electronic Execution of Assignments and Certain Other Documents.  The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

10.18USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined) and each Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub.  L.  107-56 (signed into law October 26, 2001)) (the “Act”),
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or such Agent, as applicable, to
identify the Borrower in accordance with the Act.  The Borrower shall, promptly
following a request by any Agent or any Lender, provide all documentation and
other information that such Agent or such

86

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act.

10.19ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN AGREEMENTS AMONG THE PARTIES.

ARTICLE XI.  limited GUARANTY

11.01The Guarantee.  The Limited Guarantor hereby guarantees (the “Limited
Guaranty”), as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) or performance by the Borrower of its obligations
pursuant to Section 6.17(a)(ii) and Section 6.17(c) to cause Equity
Contributions to made to the Borrower (the Equity Contributions required to be
made to the Borrower under Section 6.17(a)(ii) and Section 6.17(c) being herein
collectively called the “Guaranteed Obligations”).  The Limited Guarantor hereby
agrees that if the Borrower shall fail to cause the Member to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Guarantor will promptly pay the same in cash or
perform, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.  For avoidance of doubt, the Limited Guarantor does not guarantee the
payment or performance of any Obligations of the Borrower other than the
Guaranteed Obligations.

11.02Obligations Unconditional.  The obligations of the Limited Guarantor under
Section 11.01 shall constitute a guarantee of payment and performance and to the
fullest extent permitted by applicable Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of the
Borrower under this Agreement, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Limited Guarantor hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:

(a)at any time or from time to time, without notice to the Limited Guarantor, to
the extent permitted by Law, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(b)any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be done or
omitted;

87

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(c)the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or except as permitted pursuant to Section
11.09, any security therefor shall be released or exchanged in whole or in part
or otherwise dealt with;

(d)any Lien or security interest granted to, or in favor of any Lender or Agent
as security for any of the Guaranteed Obligations shall fail to be perfected; or

(e)the release of any other guarantor pursuant to Section 11.09 or otherwise.

The Limited Guarantor hereby expressly waives diligence, presentment, demand of
payment, protest and, to the extent permitted by Law, all notices whatsoever,
and any requirement that any Secured Party exhaust any right, power or remedy or
proceed against the Borrower under this Agreement or the Notes, if any, or any
other agreement or instrument referred to herein or therein, or against any
other Person under any other guarantee of, or security for, any of the
Guaranteed Obligations.  The Limited Guarantor waives, to the extent permitted
by Law, any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between the Borrower and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by Secured Parties, and the obligations and liabilities
of the Limited Guarantor hereunder shall not be conditioned or contingent upon
the pursuit by the Secured Parties or any other Person at any time of any right
or remedy against the Borrower or against any other Person which may be or
become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Limited
Guarantor and the successors and assigns thereof, and shall inure to the benefit
of the Lenders, and their respective successors and assigns, notwithstanding
that from time to time during the term of this Agreement there may be no
Guaranteed Obligations outstanding.

11.03Reinstatement.  The obligations of the Limited Guarantor under this Article
XI shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of the Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

11.04Subrogation; Subordination.  The Limited Guarantor hereby agrees that until
the payment and satisfaction in full in cash of all Guaranteed Obligations and
the expiration and termination of the Commitments of the Lenders under this
Agreement it shall waive any claim

88

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

and shall not exercise any right or remedy, direct or indirect, arising by
reason of any performance by it of its guarantee in Section 11.01, whether by
subrogation or otherwise, against the Borrower or any other guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.

11.05Remedies.  The Limited Guarantor agrees that, as between the Limited
Guarantor and the Lenders, the obligations of the Borrower under this Agreement
and the Notes that constitute the Guaranteed Obligations, if any, may be
declared to be forthwith due and payable as provided in Section 8.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Section 8.02) for purposes of Section 11.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the Borrower
and that, in the event of such declaration (or such obligations being deemed to
have become automatically due and payable), such obligations (whether or not due
and payable by the Borrower) shall forthwith become due and payable by the
Limited Guarantor for purposes of Section 11.01.

11.06Instrument for the Payment of Money.  The Limited Guarantor hereby
acknowledges that the guarantee in this Article XI constitutes an instrument for
the payment of money, and consents and agrees that any Lender or Agent, at its
sole option, in the event of a dispute by the Limited Guarantor in the payment
of any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

11.07Continuing Guarantee.  The guarantee in this Article XI is a continuing
guarantee of payment, and shall apply to all Guaranteed Obligations whenever
arising.

11.08General Limitation on Guarantee Obligations.  In any action or proceeding
involving any state corporate, limited partnership or limited liability company
Law, or any applicable state, federal or foreign bankruptcy, insolvency,
reorganization or other Law affecting the rights of creditors generally, if the
obligations of Limited Guarantor under Section 11.01 would otherwise be held or
determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under Section 11.01, then, notwithstanding any other provision to the contrary,
the amount of such liability shall, without any further action by the Limited
Guarantor, any Loan Party or any other Person, be automatically limited and
reduced to the highest amount (after giving effect to the right of contribution
established in Section 11.10) that is valid and enforceable and not subordinated
to the claims of other creditors as determined in such action or proceeding.

11.09Release of Guarantor.  When all of the outstanding Loans and any other
Obligations of the Loan Parties hereunder which are accrued and payable have
been indefeasibly paid in full or otherwise satisfied in full, this Agreement
and the Guarantees made herein shall terminate with respect to all Guaranteed
Obligations.

11.10Representations and Warranties.  Limited Guarantor represents to each Agent
and the Lenders as of the Closing Date:

89

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(a)it is a corporation duly organized and validly existing and in good standing
under the Laws of the State of Delaware;

(b)it has all requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement;

(c)it has duly authorized, executed and delivered this Limited Guaranty, and
this Agreement is fully enforceable against it in accordance with its terms,
subject to applicable Bankruptcy Laws, insolvency Laws and other Laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether a proceeding is sought in
equity or at law);

(d)neither the execution nor delivery of this Limited Guaranty nor compliance
with or fulfillment of the terms, conditions, and provisions hereof, conflicts
with, results in a breach or violation of the terms, conditions, or provisions
of, or constitutes a default, an event of default, or an event creating rights
of acceleration, termination, or cancellation, or a loss of rights under (i) the
organizational documents of the Limited Guarantor, (ii) any judgment, decree,
order, contract, agreement, indenture, instrument, note, mortgage, lease,
governmental permit, or other authorization, right, restriction, or obligation
to which the Limited Guarantor is a party or any of its property is subject or
by which Guarantor is bound, or (iii) any federal, state, or local Law, statute,
ordinance, rule or regulation applicable to the Limited Guarantor;

(e)no consent, authorization, approval, order, license, certificate, or permit
or act of or from, or declaration of filing with, any governmental authority or
any party to any contract, agreement, instrument, lease, or license to which the
Limited Guarantor is a party or by which the Limited Guarantor is bound, is
required for the execution, delivery, performance or compliance with the terms
hereof by the Limited Guarantor, except as have been obtained as required prior
to the date hereof;

(f)there is no pending, or to the best of its knowledge, threatened, litigation
against the Limited Guarantor in any court or before any commission or
regulatory body, whether federal, state or local, that challenges the validity
or enforceability of this Limited Guaranty;

(g)the Limited Guarantor is not insolvent within the meaning of applicable state
Bankruptcy Laws and federal Bankruptcy Laws or any other Laws relating generally
to bankruptcy, insolvency or reorganization or relief of debtors; and

(h)with the assistance of counsel of its choice, it has read and reviewed this
Limited Guaranty and such other documents as it and its counsel deemed necessary
or desirable to read.

ARTICLE XII.  ACCOUNTS; APPLICATION OF FUNDS

12.01Accounts; Application of Funds in Accounts.

90

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(a)On or prior to the Closing Date, the Borrower shall cause the Accounts to be
established at Depositary.  The Borrower shall, or shall cause, all Actual Net
Cash Flows paid to the Borrower by a Partnership, Partnership Managing Member,
Lessor Managing Member or Lessor Partnership to be deposited in the Revenue
Account.

(b)Funds on deposit in the Accounts shall be applied in the manner, at the times
and in the order of priority as set forth in the CADA.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

91

Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

SHORTFIN SOLAR, LLC,

a Delaware limited liability company,
as the Borrower

 

By:

/s/ Brad Buss

Name:

Brad Buss

Title:

Treasurer

 

 

Agreed solely with respect to Sections 6.06(c), 10.01, 10.06(a), 10.10, 10.11,
10.12, 10.14, 10.15, 10.17 and Article XI:

 

SOLARCITY CORPORATION, as Limited Guarantor

 

By:

/s/ Brad Buss

Name:

Brad Buss

Title:

CFO

 

 

 




Shortfin Credit Agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

bank of america, n.a.,
as Administrative Agent

 

By:

/s/ Mollie S. Canup

Name:

Mollie S. Canup

Title:

Vice President

 

 

S-2

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

bank of america, n.a.,
as Collateral Agent

 

By:

/s/ Maria McClain

Name:

Maria McClain

Title:

Vice President

 

 

S-3

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

bank of america, n.a.,
as a Lender

 

By:

/s/ Sheikh Omer-Farouq

Name:

Sheikh Omer-Farouq

Title:

Director

 

 

 

 

 

 

 

S-4

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(a)

KNOWLEDGE PERSONS

[***]


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

Commitment

Applicable Percentage

Bank of America, N.A.

 

 

 

 

 

 

 

 

Total

$79,000,000

100.000000000%

 




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SCHEDULE 4.01(n)

CONSENTS

[***]

·Consent of Investor Member

[***]

·Consent of Lessee and each Investor

[***]

·Consent of Lessee and Investor

[***]

·Waiver of Class A Member

 




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SCHEDULE 6.13

SEPARATENESS PROVISIONS

The Borrower shall maintain its existence separate and distinct from any other
Person, including taking the following actions:

(a)maintaining in full effect its existence, rights and franchises as a limited
liability company under the laws of the formation state and obtaining and
preserving its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement and each other instrument or agreement
necessary or appropriate to properly administer this Agreement and permit and
effectuate the transactions contemplated hereby and thereby;

(b)maintaining its own deposit accounts, separate from those of any other
Person, any of its officers and their respective Affiliates;

(c)conducting all material transactions between the Borrower and any of its
Affiliates on an arm’s length basis and on a commercially reasonable basis;

(d)conducting its affairs separately from those of any other Person, any of its
officers or any of their respective Affiliates and maintaining accurate and
separate books, records and accounts and financial statements;

(e)acting solely in its own limited liability company name and not that of any
other Person, any of its officers or any of their respective Affiliates, and at
all times using its own stationery, invoices and checks separate from those of
any other Person, any of its officers or any of their respective Affiliates;

(f)not holding itself out as having agreed to pay, or as being liable for, the,
obligations of the Member or any of its respective Affiliates;

(g)maintaining all of its assets in its own name and not commingling its assets
with those of any other Person;

(h)paying its own operating expenses and other liabilities out of its own funds;

(i)observing all limited liability company formalities, including maintaining
meeting minutes or records of meetings and acting on behalf of itself only
pursuant to due authorization, required hereby and by the Certificate;

(j)maintaining adequate capital for the normal obligations reasonably
foreseeable in light of its contemplated business operations;

(k)paying its debts and liabilities (including, as applicable, shared personnel
and overhead expenses) from its own assets;

(l)holding itself out to the public as a legal entity separate and distinct from
any other Person.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SCHEDULE 10.02

administrative agent’s OFFICE;
certain ADDRESSES FOR NOTICES

BORROWER:

Shortfin Solar, LLC

3055 Clearview Way
San Mateo, CA  94402

Attention: General Counsel
Telephone:(650) 638-1028
Facsimile: (650) 638-1029
Electronic Mail: contracts@solarcity.com

Taxpayer Identification Number:  [***]

MEMBER:

[***]

3055 Clearview Way
San Mateo, CA  94402

Attention: General Counsel
Telephone:(650) 638-1028
Facsimile: (650) 638-1029
Electronic Mail: contracts@solarcity.com

Taxpayer Identification Number:  [***]

SOLARCITY

SolarCity Corporation

3055 Clearview Way
San Mateo, CA  94402

Attention: General Counsel
Telephone:(650) 638-1028
Facsimile: (650) 638-1029
Electronic Mail: contracts@solarcity.com

Taxpayer Identification Number:  [***]

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

Administrative Agent’s Office
(for financial/loan activity – advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):
Bank of America Plaza

901 Main Street

Mail Code:  TX1-492-14-11

Dallas, TX  75202-3714
Attention: [***]

Phone:  [***]

Fax:  [***]

Electronic Mail: [***]

 

Remittance Instructions:

Bank of America, N.A.

New York, NY

ABA #:[***]

Account #:

Attn: Corporate Credit Services

Ref: Shortfin Solar, LLC

Other Notices as Administrative Agent:
(for financial statements, compliance certificates, maturity extension and
commitment change notices, amendments, consents, vote taking, etc.

Bank of America

900 W Trade Street

Mail Code: NC1-026-06-03
Charlotte NC 28255-0001

Attention: [***]

Telephone: [***]

Telecopier: [***]

Electronic Mail: [***]

COLLATERAL AGENT

Bank of America
GATEWAY VILLAGE-900 BUILDING
Mailcode: NC1-026-06-03
900 W TRADE ST
CHARLOTTE, NC, 28255-0001
Attention: [***]
Telephone: [***]
Facsimile: [***]
Email: [***]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF LOAN NOTICE

Date:  ___________, _____

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 31, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Shortfin Solar, LLC, a Delaware limited liability
company (the “Borrower”), SolarCity Corporation, a Delaware corporation solely
in its capacity as a limited guarantor (the “Limited Guarantor”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, Collateral Agent and a Lender.

The undersigned hereby requests (select one):

  A Borrowing of Loans  A conversion or continuation of Loans

1.On ______________________ (a Business Day).

2.In the amount of $_________________.

3.Comprised of ______________________.
[Type of Loan requested]

4.For Eurodollar Rate Loans:  with an Interest Period of months.

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.

SHORTFIN SOLAR, LLC

 

By:
Name:
Title:

 

 

A-1

 

Form of Loan Notice

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF NOTE



FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of [_____________________] (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of March 31, 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, SolarCity Corporation, a Delaware corporation solely in its
capacity as a limited guarantor (the “Limited Guarantor”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent,
Collateral Agent and a Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

SHORTFIN SOLAR, LLC

 

By:
Name:
Title:

 

B-1

 

Form of Note

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

Type of
Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest
Paid This Date

Outstanding Principal Balance
This Date

Notation Made By

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

 

 

 

B-2

 

Form of Note

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT C-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below and (ii)
to the extent permitted to be assigned under applicable Law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

C-1-1

 

Form of Assignment and Assumption

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

being referred to herein collectively as [the][an] “Assigned Interest”).  Each
such sale and assignment is without recourse to [the][any] Assignor and, except
as expressly provided in this Assignment and Assumption, without representation
or warranty by [the][any] Assignor.

1.Assignor[s]:______________________________

______________________________


2.Assignee[s]:______________________________

______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.Borrower(s):______________________________

4.Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement.

5.Credit Agreement:Credit Agreement, dated as of March 31, 2015, among Shortfin
Solar, LLC, a Delaware limited liability company, SolarCity Corporation, a
Delaware corporation, solely in its capacity as a limited guarantor, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, Collateral Agent and a Lender.




C-1-2

 

Form of Assignment and Assumption

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

6.Assigned Interest[s]:5

 




Assignor[s]




Assignee[s]



Facility
Assigned

Aggregate
Amount of
Commitment/Loans
for all Lenders


Amount of
Commitment/Loans
Assigned

Percentage
Assigned of
Commitment/
Loans

CUSIP Number

 

 

 

 

 

 

 

 

 

________

$________________

$________________

__________%

 

 

 

________

$________________

$________________

__________%

 

 

 

________

$________________

$________________

__________%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[7.Trade Date:__________________]6

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR[S]7
[NAME OF ASSIGNOR]




By: _____________________________

 

 

[NAME OF ASSIGNOR]




By: _____________________________
Title:

 

 

 

5 

The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.

6 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

7 

Add additional signature blocks as needed.  Include both Fund/Pension Plan and
manager making the trade (if applicable).

C-1-3

 

Form of Assignment and Assumption

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

ASSIGNEE[S]8
[NAME OF ASSIGNEE]


By: _____________________________
Title:

 

 

[NAME OF ASSIGNEE]


By: _____________________________

Title:

[Consented to and]9 Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent


By: _________________________________
Title:

[Consented to:]10
[SHORTFIN SOLAR, LLC]

By: _________________________________
Title:

 

 

 

8 

Add additional signature blocks as needed.  Include both Fund/Pension Plan and
manager making the trade (if applicable).

9 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

10 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

C-1-4

 

Form of Assignment and Assumption

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

[___________________]11

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1.Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2.Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.03 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into

 

11 

Describe Credit Agreement at option of Administrative Agent.

C-1-5

 

Form of Assignment and Assumption

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.  Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the Law of the State of New York.

 

C-1-6

 

Form of Assignment and Assumption

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT C-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

[attached]

 

C-2-1

 

Form of Administrative Questionnaire

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT D

OPINION MATTERS

The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinion:

·Section 5.01

·Section 5.02

·Section 5.03

·

Section 5.04

·

Section 5.08

·

Section 5.10(b)

 

D-1

 

Opinion Matters

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT E-1

Form of

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 31, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Shortfin Solar, LLC, a Delaware limited liability company
(the “Borrower”), SolarCity Corporation, a Delaware corporation solely in its
capacity as a limited guarantor (the “Limited Guarantor”), Bank of America,
N.A., as the Administrative Agent (the “Administrative Agent”), the Collateral
Agent (the “Collateral Agent”), and a Lender, and each other lender from time to
time party thereto (each, a “Lender”).

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable).  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  _______________________

 

 

Name:  _______________________

 

 

Title:  ________________________

 

E-1-1

 

U.S. Tax Compliance Certificate

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Date: ________ __, 20[  ]

 

E-1-2

 

U.S. Tax Compliance Certificate

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT E-2

Form of

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 31, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Shortfin Solar, LLC, a Delaware limited liability company
(the “Borrower”), SolarCity Corporation, a Delaware corporation solely in its
capacity as a limited guarantor (the “Limited Guarantor”), Bank of America,
N.A., as the Administrative Agent (the “Administrative Agent”), the Collateral
Agent (the “Collateral Agent”), and a Lender, and each other lender from time to
time party thereto (each, a “Lender”).

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  _______________________

 

 

Name:  ________________________

 

 

Title:  ________________________

 

Date: ________ __, 20[  ]

 

E-2-1

 

U.S. Tax Compliance Certificate

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT E-3

Form of

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 31, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Shortfin Solar, LLC, a Delaware limited liability company
(the “Borrower”), SolarCity Corporation, a Delaware corporation solely in its
capacity as a limited guarantor (the “Limited Guarantor”), Bank of America,
N.A., as the Administrative Agent (the “Administrative Agent”), the Collateral
Agent (the “Collateral Agent”), and a Lender, and each other lender from time to
time party thereto (each, a “Lender”).

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.




E-3-1

 

U.S. Tax Compliance Certificate

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  _______________________

 

 

Name:  ________________________

 

 

Title:  ________________________

 

Date: ________ __, 20[  ]

 

 

E-3-2

 

U.S. Tax Compliance Certificate

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT E-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of March 31, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Shortfin Solar, LLC, a Delaware limited liability company
(the “Borrower”), SolarCity Corporation, a Delaware corporation solely in its
capacity as a limited guarantor (the “Limited Guarantor”), Bank of America,
N.A., as the Administrative Agent (the “Administrative Agent”), the Collateral
Agent (the “Collateral Agent”), and a Lender, and each other lender from time to
time party thereto (each, a “Lender”).

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.




E-4-1

 

U.S. Tax Compliance Certificate

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  _______________________

 

 

Name:  ________________________

 

 

Title:  ________________________

 

Date: ________ __, 20[  ]

 

 

E-4-2

 

U.S. Tax Compliance Certificate

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT F

ADVANCE MODELS

[Delivered separately]

 

 

F-1

 

U.S. Tax Compliance Certificate

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

APPENDIX 1

ELIGIBILITY REPRESENTATIONS

1. Accuracy of System Information: The System Information for the System is
complete, accurate, true and correct in all material respects and does not omit
any necessary information that makes such entry misleading.

2. Form of Customer Agreement: The Customer Agreement signed by an obligor
relating to such System (x) is substantially in one of the forms of Customer
Agreements as delivered by or on behalf of Borrower to Administrative Agent
prior to the Closing Date and (y) complies with and satisfies the following
conditions:

a.

Customer Agreement: The related Customer Agreement provides that an affiliate of
Borrower agrees to design, procure and install and maintain and repair PV
Systems (subject to force majeure exceptions) at the property specified in such
Customer Agreement for no charge (other than any fees related to activation,
removal and reinstallation of the system, or other fees as set forth in the form
of Customer Agreements as delivered by or on behalf of Borrower to
Administrative Agent  other than for power purchases or lease payments) over the
term of the contract, and the Host Customer agrees to purchase electric energy
produced by such Systems or lease such Systems.

b.

Modification to Customer Agreement:  The terms of the related Customer Agreement
have not been amended, waived, extended, or modified in any material respect
since the “Inspection Date” of the System, except, in the case of a residential
Customer Agreement, in compliance with SolarCity’s Credit Underwriting Policy
and Collections Policy and in the case of a commercial or governmental Customer
Agreement, in compliance with SolarCity’s Commercial Contract Negotiations and
Modifications Policy.

c.

Host Customer Payments in U.S. Dollars: The related Host Customer is obligated
per the terms of the related Customer Agreement to make payments in U.S. dollars
to the counterparty of the related Customer Agreement.

d.

Host Customer:  The related Host Customer satisfied SolarCity’s Credit
Underwriting Policy at the time of origination.

e.

Host Customer FICO Score: The related residential Host Customer had a minimum
FICO of [***] at the time of origination.

f.

W.A. FICO Score:  The weighted average FICO score at the time of origination for
all Eligible Systems related to residential Host Customers in all Subject Funds
is at least [***].

g.

Absolute and Unconditional Obligation: The related Customer Agreement is by its
terms an absolute and unconditional obligation of the Host Customer to pay for
electricity generated and delivered or will be generated and delivered by the

Appendix 1 - 1Shortfin Credit Agreement – Appendices

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

related PV System to such Host Customer after the related PV System has received
permission to operate from the local utility in writing or in such other form as
is customarily given by such local utility (“PTO”), and such payment obligations
under the related Customer Agreement do not provide for offset for any reason
including non-payment or non-performance under any customer warranty agreement
or performance guaranty provided to the applicable Host Customer; provided,
however, that [***].

h.

Non-cancelable: The related Customer Agreement is non-cancelable by its terms
after the start of installation of the System.

e.

Governing Law of Customer Agreement: The related Customer Agreement is governed
by the laws of a state of the United States and was not originated in, nor is it
subject to the laws of, any jurisdiction, the laws of which would make unlawful
the sale, transfer or assignment of the related Customer Agreement under the
applicable Project Document.

j.

Indemnity Provisions:  The related Customer Agreement does not add or remove any
indemnity or contingent liability provisions from the applicable form that would
reasonably be expected to have a material negative impact on the Borrower’s cash
flows.

k.

[***].

3. Legal Compliance: The Customer Agreement and the origination thereof and the
installation of the related System, in each case, was in compliance in all
material respects with applicable federal, state and local laws and regulations
(including all consumer protection laws) at the time such Customer Agreement was
originated and executed and such System was installed.

4.Legal, Valid and Binding Agreement: The related Customer Agreement is legal,
valid and binding on the related Host Customer, enforceable against such related
Host Customer in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally, and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).

5. Full Force and Effect: With respect to the applicable Subject Fund
counterparty, the related Customer Agreement is in full force and effect in
accordance with its respective terms.

6. Ordinary Course of Business: The related Customer Agreement relates to the
sale of power from or the leasing of a PV System originated in the ordinary
course of business of an affiliate of Borrower.

7. System: The related PV System was properly delivered to and installed for the
related Host Customer in good repair, without defect, and in satisfactory
order.  The related Host Customer has accepted the related PV System, and the PV
System is an Inspected System or a

Appendix 1 - 2 Shortfin Credit Agreement – Appendices

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

PTO System.  The solar photovoltaic panels and inverters with respect to the
related PV System were (a) manufactured by a vendor that, if applicable, is on
the list of approved vendors under the applicable Project Documents
corresponding to such Subject Fund or (b) if the applicable Subject Fund does
not contain an approved manufacturer list, were manufactured by an Approved
Manufacturer.

8. Project States: The PV System is located in a state or locality that is
approved in Project Documents corresponding to the applicable Subject Fund.

9. No Condemnation: No condemnation is pending or, to Borrower’s knowledge,
threatened with respect to the PV System, or any portion thereof material to the
ownership or operation of the PV System, and no unrepaired casualty exists with
respect to the PV System or any portion thereof material to the ownership or
operation of the PV System or the sale of electricity therefrom.

10.No Defaults or Terminations: The related Customer Agreement is not in default
and the related System is not a Terminated System or Defaulted
System.  Furthermore, the Host Customer associated with the related Customer
Agreement is not a Host Customer for any other Customer Agreement that was
originated, acquired and/or serviced by an Affiliate of Borrower that would meet
the definition of a Defaulted System.

11.No Delinquencies: The related PV System has not been turned off due to a Host
Customer delinquency.

12. Warranties: All manufacturer warranties relating to the related Customer
Agreement and the related PV System are in full force and effect and can be
enforced by the owner or lessee of such PV System, as applicable (other than
with respect to those manufacturer warranties that are no longer being honored
by the relevant manufacturer with respect to all customers generally).

13. Covered Assets:  Upon Placement in Service, certain maintenance and
administrative services associated with such PV System shall be covered in
accordance with the applicable servicing arrangement for such Subject Fund and
the standards set forth in the Project Documents.

14. Liens:  Such PV System and the related Customer Agreement have been assigned
to and are owned by the Lessor Partnership or Partnership, to which the Managing
Member has an Equity Interest, free and clear of all liens and encumbrances,
except for liens permitted under the applicable Project Documents of the
applicable Subject Fund, as applicable.

15. Fixture Filings:  Prior to Placement in Service, an affiliate of the
Borrower has filed a precautionary fixture filing in respect of the related
System or such other similar filing as may be required by applicable Law
including pursuant to Cal. Pub. Util. Code §§ 2868-2869; provided, however, that
(a) certain of such filings may be released from time-to-time in order to assist
the applicable Host Customer in a pending refinancing of such Host Customer’s
mortgage loan or sale of home, (b) such filings may not have been filed or
maintained in a manner that would provide priority under applicable law over an
encumbrance or owner of the real property

Appendix 1 - 3 Shortfin Credit Agreement – Appendices

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

subject to the filing, (c) no fixture filings have been made with respect to
fully prepaid Systems and (d) fixture filings may not have been made on Systems
located on military property.

16.Insurance: (i) If the applicable Subject Fund is a Partnership Flip
Structure, the PV System is insured as specified under the applicable Project
Documents and (ii) if the applicable Subject Fund is a Partnership Lease Pass
Through Structure, neither the Borrower nor the Lessor Partnership, as
applicable, is aware of a breach of Lessee’s covenant to insure the PV System
pursuant to the terms of the applicable Project Documents.

17.Maximum Remaining Term: For any Residential System, the original term of the
related Customer Agreement does not exceed [***] months, and for any Commercial
System, the original term of the related Customer Agreement does not exceed
[***] months.

18.Maximum Annual Escalator: For any Residential System, the annual escalator of
the related Customer Agreement does not exceed [***]%, and for any Commercial
System, the annual escalator of the related Customer Agreement does not exceed
[***]%.

19.No Adverse Selection:  No selection procedures reasonably believed by the
Borrower to be adverse to the Lenders were utilized in selecting the Subject
Funds, Systems and the related Customer Agreements.

20.No Defenses Asserted: The related Customer Agreement has not been satisfied,
subordinated or rescinded and no lawsuit is pending with respect to such
Customer Agreement.

21.Delivery of Customer Agreements and Other Documentation:  The related
Customer Agreement and any amendments or modifications have been converted into
an electronic form (an “Electronic Copy”) and the related original Customer
Agreement and any amendments or modifications have been destroyed on or before
the later of (x) the Borrowing Date or (y) 30 days after the System receives
PTO, in compliance with SolarCity’s document storage policies (which include
exceptions for preservation of originals where the local utility or governmental
authority requires such preservation).  An Electronic Copy is being maintained
by the Maintenance Services Provider on behalf of the related Investor and such
Electronic Copy is a true and complete copy of such original Customer Agreement
and any amendments or modifications thereto.  Each original Customer Agreement
in the form of a “Lease Agreement” that has been retained by SolarCity as
Maintenance Services Provider in a custodial capacity in compliance with such
exception to its document storage policies has been labeled on or before the
Closing Date to indicate that such Lease Agreement was transferred to the
Investor.

22.Payment Terms of Customer Agreement: Except as otherwise permitted in the
related Customer Agreement, the related Customer Agreement provides that the
Host Customer thereunder is required to make periodic “Host Customer Payments”,
which are due and payable on a monthly basis, during the term of the related
Customer Agreement.

23.PBI Payments:

a.

All applications, forms and other filings required to be submitted in connection
with the procurement of performance based incentives (“PBI”) payments have been
properly made, or will be or are in the process of being made, in all material

Appendix 1 - 4 Shortfin Credit Agreement – Appendices

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

respects under applicable law, rules and regulations and the related PBI obligor
is in the process of approving or has provided a written reservation approval
(which may be in the form of electronic mail from the related PBI obligor) for
the payment of PBI payments.

b.

All conditions to the payment of PBI payments by the related PBI obligor have
been satisfied or approved or will be in the process of being satisfied or
approved, as applicable, and the PBI obligor’s payment obligation will be or is
an absolute and unconditional obligation of the PBI obligor that is not subject
to offset for any reason.

c.

If final forms and related agreements (including all applications, forms and
other filings and any written reservation approvals, interconnection agreements
and REC purchase agreements, each, a “Performance Based Incentive Agreement”)
are required by the laws, rules or regulations governing the obligations of the
PBI obligor to pay the PBI payments, to the Borrower’s Knowledge, such
Performance Based Incentive Agreement is, or will be, as applicable, the legal
valid and binding payment obligation of the PBI obligor, enforceable against
such PBI obligor in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally, and except as such
enforceability may be limited by general principles of equity (whether
considered at law or in equity).

 

 

Appendix 1 - 5 Shortfin Credit Agreement – Appendices

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

APPENDIX 2

TAX EQUITY STRUCTURES, PARTNERSHIPS, LESSOR PARTNERSHIPS, SUBJECT FUNDS,
MANAGING MEMBERS, FUNDED SUBSIDIARIES, LESSEES, CASH SWEEP DESIGNATIONS AND
INVESTORS

 

 

Tax Equity Structure

Partnership /
Lessor Partnership

(Subject Fund)

Partnership Managing Member / Lessor Partnership Managing Member

(Borrower Subsidiary Party)

Funded Subsidiaries

(Subject Fund and Managing Member)

Lessee

Cash-Sweep Fund or Non-Cash Sweep Fund

Investors

1.

[***]

[***]

[***]

[***]

·[***]

[***]

[***]

[***]

2.

[***]

[***]

[***]

[***]

·[***]

[***]

[***]

[***]

3.

[***]

[***]

[***]

[***]

·[***]

[***]

[***]

[***]

4.

[***]

[***]

[***]

[***]

·[***]

[***]

[***]

[***]

5.

[***]

[***]

[***]

[***]

·[***]

[***]

[***]

[***]

 

 

 

Appendix 2 - 1Shortfin Credit Agreement – Appendices

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

APPENDIX 3

PROJECT DOCUMENTS

 

1.

[***] Subject Fund

·

Limited Liability Company Agreement of [***], dated as of [***], by and between
[***] and [On File with Administrative Agent]

·

Amended and Restated Limited Liability Company Agreement of [***], dated as of
March 31, 2015, by Shortfin Solar, LLC.

·

Maintenance Services Agreement, dated as of [***], by and between SolarCity and
[***].

·

Master Development, EPC & Purchase Agreement, dated as of [***], by and between
SolarCity and [***].

·

Administrative Services Agreement, dated as of [***], by and between SolarCity
and [***].

2.

[***] Subject Fund

·

Limited Liability Company Agreement of [***], dated as of [***], by and between
[***]and [***]

·

Amended and Restated Limited Liability Company Agreement of [***], dated as of
March 31, 2015, by Shortfin Solar, LLC.

·

Maintenance Services Agreement, dated as of [***], by and between SolarCity and
[***].

·

Master Development, EPC & Purchase Agreement, dated as of [***], by and between
SolarCity and [***].

·

Guaranty, dated as of [***], from SolarCity in favor of [***] and [***]

·

Guaranty, dated as of [***], from [On File with Administrative Agent] in favor
of [***].

·

Asset Management Agreement, dated as of [***], by and between SolarCity and
[***].

3.

[***] Subject Fund

·

Master Lease, dated as of [***], by and between [***] and [***].

Appendix 3 - 1Shortfin Credit Agreement – Appendices

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

·

Equity Capital Contribution Agreement, dated as of [***], by and among
SolarCity, [***] and [***].

·

Amendment to Equity Capital Contribution Agreement, dated as of [***] (to add
[***] as a Project State).

·

Operating Agreement of [***], dated as of [***], by and between [***] and [***].

·

Operating Agreement of [***], dated as of [***], by and among [On File with
Administrative Agent], [***] and [***].

·

Amended and Restated Operating Agreement of [***] dated as of March 31, 2015, by
Shortfin Solar, LLC.

·

Pass-Through Agreement, dated as of [***], by and between [***] and [***].

·

Guaranty, dated as of [***], from SolarCity in favor of [On File with
Administrative Agent], [***] and [***].

4.

[***] Subject Fund

·

Master Lease, dated as of [***], by and between [***] and [***].

·

Equity Capital Contribution Agreement, dated as of [***], by and among
SolarCity, [***] and [***].

·

Amendment to Equity Capital Contribution Agreement, dated as of [***] (to add
[***] as a Project State) by and among SolarCity, [***] and [***].

·

Operating Agreement of [***], dated as of [***], by and between [***] and [***].

·

Operating Agreement of [***], dated as of [***], by and between [On File with
Administrative Agent] and [***].

·

Amended and Restated Operating Agreement of [***] dated as of March 31, 2015, by
Shortfin Solar, LLC.

·

Pass-Through Agreement, dated as of [***], by and between [***] and [***].

·

Guaranty, dated as of [***], from SolarCity in favor of [On File with
Administrative Agent]and [***].

5.

[***] Subject Fund

·

Limited Liability Company Agreement of [***], dated as of [***], by and between
[***] and [***].

Appendix 3 - 2Shortfin Credit Agreement – Appendices

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

·

Amended and Restated Limited Liability Company Agreement of [***], dated as of
March 31, 2015, by Shortfin Solar, LLC.

·

Maintenance Services Agreement, dated as of [***], by and between SolarCity and
[***].

·

Master Development, EPC & Purchase Agreement, dated as of [***], by and between
SolarCity and [***].

·

Administrative Services Agreement, dated as of [***], by and between SolarCity
and [***].

·

Guaranty, dated as of [***], by SolarCity in favor of [***].

·

Guaranty, dated as of [***], by [On File with Administrative Agent], in favor of
[***].

 

 

Appendix 3 - 3Shortfin Credit Agreement – Appendices

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

APPENDIX 4

SYSTEM INFORMATION

The following information with respect to each System is the “System
Information”:

(a)

the applicable Subject Fund;

(b)

SolarWorks ID number;

(c)

type of agreement (i.e., power purchase agreement or lease agreement);

(d)

Host Customer (i) account reference number(s), and (ii) city, state and zip
code;

(e)

Sub-Limit 1 Flag, Binary indicator of "1" if customer has FICO less than [***],
as applicable;

(f)

Sub-Limit 2 Flag, Binary indicator of "1" if customer has FICO less than [***],
as applicable;

(g)

Sub-Limit 3 Flag, Binary indicator of "1" if system has been Inspected, but not
yet received PTO, as applicable

(h)

PV System size;

(i)

the Project State in which such System is located;

(j)

projected PTO dates (in respect of Inspected Systems) and actual PTO dates (in
respect of PTO Systems);

(k)

date such System became an Inspected System or PTO System, as applicable;

(l)

whether the applicable Customer Agreement provides for any form of prepayment
and a description thereof;

(m)

term of the applicable Customer Agreement; and

(n)

Utility.

 

 

Appendix 4 - 1Shortfin Credit Agreement – Appendices

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

APPENDIX 5

TAX EQUITY REPRESENTATIONS

(a)The Managing Member (i) has entered into only one tax equity transaction,
namely the applicable Tax Equity Structure, and has entered into no agreements
other than the related Project Documents and (ii) owns no assets other than (x)
its Equity Interests in the Subject Fund related to such Tax Equity Structure as
set forth on Appendix 2 and (y) its contractual rights arising from the Project
Documents related to such Tax Equity Structure.  Each of the Project Documents
for such Managing Member and Subject Fund is listed on Appendix 3.  Copies of
all Project Documents as currently in effect have been delivered via electronic
dataroom to the Administrative Agent by the Borrower.  Each Project Document to
which the Funded Subsidiary is a party is a legal, valid and binding obligation
of such Person, enforceable against such Person in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or other similar Laws affecting the enforcement of creditors’
rights generally and subject to general equitable principles (regardless of
whether enforceability is considered in a proceeding in equity or at law).  None
of the Project Documents to which a Funded Subsidiary is a party has been
amended or modified since the effective date of such Project Document other than
as set forth on Appendix 3 or permitted by Section 7.09(a).  No Subject Fund is
party to any material contract, agreement or other undertaking except the
Project Documents and any other contract, agreement or undertaking previously
disclosed in writing to the Administrative Agent.

(b) Each Project Document to which the Funded Subsidiary is a party is a legal,
valid and binding obligation of such Person, enforceable against such Person in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or other similar Laws affecting the
enforcement of creditors’ rights generally and subject to general equitable
principles (regardless of whether enforceability is considered in a proceeding
in equity or at law).  None of the Project Documents to which the Funded
Subsidiary is a party has been amended or modified since the effective date of
such Project Document other than as set forth on Appendix 3 or permitted by
Section 7.09(a).  To the knowledge of the Managing Member, all Project Documents
with respect to such Subject Fund are in full force and effect and no material
breach, default or event of default has occurred and is continuing thereunder or
in connection therewith, except in either case to the extent that such breach,
default or event of default could not reasonably be expected to have a Material
Adverse Effect or that could have a material adverse effect on the Funded
Systems or any Subject Fund or on the legality, validity or enforceability of
the operating agreement of a Partnership or Lessor Partnership in a Subject
Fund, the master lease in a Subject Fund, the EPC, master purchase agreement or
equity capital contribution agreement in a Subject Fund or any guaranty
agreement by SolarCity in favor of an Investor or other party with respect to a
Subject Fund.  

(c) Neither the Managing Member nor the Subject Fund has incurred any Debt or
other obligations or liabilities, direct or contingent other than (i) with
respect to the Managing Member, (x) the Debt and other obligations and
liabilities arising under the Financing Documents and (y) contingent
indemnification obligations and loans required to be made to the Subject Fund,
in each case under clause (y), under the Project Documents, (ii) with respect to
the Subject Fund, the Debt and other obligations and liabilities (including for
Taxes) arising under or

Appendix 5 - 1Shortfin Credit Agreement – Appendices

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

in relation to the Project Documents or (iii) Debt in accordance with Section
7.02 of the Credit Agreement and otherwise in connection with Permitted Liens.
No claim with respect to the contingent indemnification obligations of the
Managing Member under any Project Document has been asserted on or prior to the
date hereof and remains outstanding.

(d) No loan to the Subject Fund required or permitted to be made under the
Project Documents has been made and remains outstanding, except loans required
to be made under a Project Document that have been disclosed in writing to the
Administrative Agent and the Lenders or that otherwise constitute Debt in
accordance with Section 7.02 of the Credit Agreement. All preferred return
payments required to be made on or prior to such date pursuant to the Subject
Fund operating agreement(s) have been made.

(e) Neither the Managing Member nor the Subject Fund is in breach or default
under or with respect to any contractual obligation for or with respect to any
outstanding amount or amounts payable under such contractual obligation that
equals or exceeds $[***] individually or $[***] in the aggregate.

(f) Neither the Managing Member nor the Subject Fund has conducted any business
other than the business contemplated by the Project Documents applicable to such
Managing Member and the Subject Fund.

(g) The Managing Member has not been removed as Managing Member under the
Subject Fund operating agreement(s) nor has the Managing Member given or
received notice of an action, claim or threat of removal nor, to the knowledge
of the Managing Member, do any grounds for removal exist.

(h) No event has occurred under the Subject Fund operating agreement(s) that
would allow the Investor or another member to remove, or give notice of removal,
of the Managing Member.

(i) No event or circumstance occurred and is continuing that has resulted or
could reasonably be expected to result in or trigger any limitation, reduction,
suspension or other restriction on distributions or other periodic payments to
the Managing Member or the Subject Fund under the applicable Project Documents
(any such event or circumstance, a “Cash-Sweep Event”). For the avoidance of
doubt, “Cash-Sweep Event” shall not include any insolation-, customer default-,
or serial defect-related events or circumstances, or other events or
circumstances, that are not specifically addressed in the applicable Project
Documents as limiting, reducing, suspending or otherwise restricting
distributions or other periodic payments to the Managing Member or the Subject
Fund.

(j) There are no actions, suits, proceedings, claims or disputes pending or, to
the Borrower’s Knowledge, threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Subject Fund, the Managing Member or against either of their properties or
revenues that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or that could have a material adverse
effect on the Funded Systems owned by the Subject Fund or the Subject Fund or on
the legality, validity or enforceability of any of the Loan Documents, the
operating agreement of the Subject

Appendix 5 - 2Shortfin Credit Agreement – Appendices

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Fund, the master lease in the Subject Fund, the EPC, master purchase agreement
or equity capital contribution agreement in the Subject Fund or any guaranty
agreement by SolarCity in favor of an Investor or other party with respect to
the Subject Fund.

(k)No notice or action challenging the tax structure, tax basis validity, tax
characterization or tax-related legal compliance of the Subject Fund or the tax
benefits associated with the Subject Fund is ongoing or has been resolved in a
manner materially adverse to the Subject Fund or Managing Member or, to the
Borrower’s Knowledge, the Investor or any other member.

(l)The only holders of Equity Interests in each Subject Fund are (i) the
applicable Managing Member and (ii) either an Investor or a Lessee and, except
as expressly set forth in each Subject Fund’s operating agreement, (A) there are
no outstanding Equity Interests with respect to such Subject Fund and (B) there
are no outstanding obligations of any Subject Fund to repurchase, redeem, or
otherwise acquire any membership or other equity interests in such Subject Fund
or to make payments to any Person, such as “phantom stock” payments, where the
amount thereof is calculated with reference to the fair market value or equity
value of such Subject Fund. The class or classes of membership interests that
each Subject Fund is authorized to issue and has issued are expressly set forth
in its operating agreement.

(m)With respect to [***], the Loans made under this Agreement are a “Qualifying
Class B Borrowing” as defined in LLC Agreement for [***].

(n)The Subject Fund has filed, or has caused to be filed with the appropriate
tax authority, all federal, State and local tax returns that it is required to
file and has paid or has caused to be paid all taxes it is required to pay to
the extent due; provided, however, that the Subject Fund may contest in good
faith any such taxes and, in such event, may permit the taxes so contested to
remain unpaid during any period, including appeals, when the Subject Fund is in
good faith contesting the same, so long as such contest is pursued in accordance
with the requirements of each applicable Project Document.  There is no action,
suit, proceeding, investigation, audit or claim now pending by a taxing
authority regarding any taxes relating to the Subject Fund that could, if made,
individually or in the aggregate have a Material Adverse Effect or that could
have a material adverse effect on the Subject Fund.

(o)The Borrower has delivered to the Administrative Agent the most recent
financial statements (including the notes thereto) prepared in respect of each
Subject Fund pursuant to the requirements of such Subject Fund’s Organizational
Documents, and such financial statements (if any) (a) fairly present in all
material respects the financial condition of such Subject Fund as of the date
thereof and (b) have been prepared in accordance with the requirements of such
Subject Fund’s Organizational Documents.  Such financial statements and notes
thereto disclose all direct or contingent material liabilities of such Subject
Fund as of the dates thereof, including liabilities for taxes, material
commitments and Debt.

(p)Except to the extent a Tax Equity Required Consent is obtained in respect of
a Subject Fund, the limited liability company agreement of the Subject Fund
permits the pledge by the Borrower of its Equity Interest in the Managing
Manager to the Collateral Agent pursuant to the Security Agreement, and the
pledge by the Member of its Equity Interest in the Borrower to

Appendix 5 - 3Shortfin Credit Agreement – Appendices

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

the Collateral Agent pursuant to the Pledge Agreement, in each case without any
prior written consent or approval of the Investor or Lessee, as
applicable.  With respect to each Partnership Lease Pass Through Structure, the
Collateral Agent may exercise remedies in respect of its security interest in
the Equity Interest of the Borrower or in the Equity Interest of the applicable
Lessor Managing Member, including foreclosure and transfer thereof in lieu of
foreclosure, in each case without any prior written consent or approval of any
Lessee or the application of any other conditions.  With respect to each
Partnership Flip Structure, the Collateral Agent may exercise remedies in
respect of its security interest in the Equity Interest of the Borrower or in
the Equity Interest of the applicable Partnership Managing Member, including
foreclosure and transfer thereof in lieu of foreclosure, on the terms and
subject to the conditions (if any) expressly set forth in the limited liability
company agreement of the applicable Subject Fund (or, in the case of the [***]
Subject Fund only, as set forth in the Tax Equity Required Consent delivered by
the Investor in such Subject Fund).

 

 

 

Appendix 5 - 4Shortfin Credit Agreement – Appendices

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

APPENDIX 6

APPROVED MANUFACTURERS

Panels

[***]

Inverters

[***]

 

 

 

Appendix 6 - 1Shortfin Credit Agreement – Appendices

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

APPENDIX 7

[RESERVED]

 

Appendix 7 - 1Shortfin Credit Agreement – Appendices

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

APPENDIX 8

TAX EQUITY STRUCTURE CHARACTERISTICS

Part I – Partnership Flip Structure

1.

Borrower or an affiliate shall have formed a limited liability company (the
“Subject Fund”) that has been formed for the sole purpose of owning PV Systems
that have been leased to or are producing power for sale to host customers (the
“Systems”).

2.

The Limited Liability Company Agreement of the Subject Fund (the “LLCA”)
provides for two classes of limited liability company interests – for purposes
of this Part I, “SolarCity Units” and “Investor Units.”

3.

The LLCA provides that the Subject Fund will make no election to be treated
other than as a partnership for federal tax purposes.

4.

A wholly owned subsidiary of the Borrower owns the SolarCity Units (as holder
thereof, the “SolarCity Member”) and the tax equity investor (the “Investor”)
owns the Investor Units (as holder thereof, the “Investor Member”). The
SolarCity Member and the Investor Member are collectively referred to herein as
the “Members.”

5.

SolarCity Member has been appointed as the initial managing member of the
Subject Fund (in such capacity, the “Manager”).

6.

Manager is solely responsible for the management of the Systems (other than with
respect to the obligations of any third party the Subject Fund has engaged to
provide maintenance services in respect of the PV Systems) and the Subject Fund
subject to certain customary approval rights of the Investor Member. The Subject
Fund shall be prohibited from incurring any indebtedness above a limit specified
in the Subject Fund operating agreement without the Investor Member’s consent
and from incurring or granting or suffering to exist any liens on its assets
other than such liens in the ordinary course of such business that are
customarily permitted without the Investor Member’s consent.

7.

The Manager is required to manage the Subject Fund in accordance with prudent
industry standards or subject to the fiduciary duties of care and loyalty.

8.

The Subject Fund has acquired each System pursuant to an agreement (the “EPC
Contract”) with an affiliate of the Borrower (the “Seller”).

9.

Cash available for distribution to the Members will be distributed at least
quarterly (or annually with respect to certain items) in accordance with an
agreed upon priority, subject to customary exceptions (including end of year
true-up and curative flip allocations).

10.

After certain criteria have been satisfied, the SolarCity Member will have the
option to purchase all of the Investor Units from the Investor Member for a
stated amount or

Appendix 8 - 1Shortfin Credit Agreement – Appendices

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

pursuant to an agreed methodology (which may include a purchase price equal to
the greater of (x) [***] or (y) [***]).

11.

[Reserved].

12.

The LLCA may not be amended without the written consent of each Member.

13.

SolarCity Member’s obligation to indemnify the Investor Member, if any, will be
limited to customary indemnities for breach of the LLCA or bad acts, standard
tax indemnities (but not structure or tax ownership) and [***]. [***].

14.

No provision in the LLCA would require or cause the SolarCity Member to forfeit,
transfer or otherwise divest itself of such Member’s economic interest in the
Subject Fund or would under any circumstance revise or otherwise modify any
rights associated with the SolarCity Units, other than [***].

15.

The Project Documents require the Managing Member to appoint and maintain an
operations and maintenance provider for each System.

16.

The LLCA identifies fixed tax assumptions regarding the treatment of the Subject
Fund as a partnership, tax ownership of the Systems, depreciation, allocations
of income and loss, and economic substance and requires that the Investor
Member’s return be calculated in accordance with the fixed tax assumptions and
that tax returns be prepared in accordance with the fixed tax assumptions.

17.

The Subject Fund is not a Cash Sweep Fund unless identified as such on Appendix
2.

Part II – Partnership Lease Pass Through Structure

1.

Borrower or an affiliate has formed two limited liability companies, one for the
sole purpose of owning PV Systems that have been leased to or are producing
power for sale to Host Customers pursuant to Customer Agreements (the “Systems”)
(such entity, the “Subject Fund”) and one for the sole purpose of leasing the
Systems from the Owner and managing the Systems (the “Master Tenant”).

2.

The Limited Liability Company Agreement of the Subject Fund (the “Subject Fund
LLCA”) provides for two classes of limited liability company interests – for
purposes of this Part II, “Subject Fund Class A Units” and “Subject Fund Class B
Units.”

3.

The LLCA provides that the Subject Fund will make no election to be treated
other than as a partnership for federal tax purposes.

4.

A wholly owned subsidiary of the Borrower owns the Subject Fund Class A Units
(as holder thereof, the “Subject Fund Class A Member”) and the Master Tenant (as
holder thereof, the “Subject Fund Class B Member”) owns the Subject Fund Class B
Units. The Class A Member and the Class B Member are collectively referred to
herein as the “Subject Fund Members.”

Appendix 8 - 2Shortfin Credit Agreement – Appendices

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

5.

A wholly owned subsidiary of SolarCity owns the Class A Units of the Master
Tenant (as holder thereof, the “Master Tenant Class A Member”) and the tax
equity investor(s) (collectively, the “Investor”) owns the Class B Units of the
Master Tenant (as holder thereof, the “Master Tenant Class B Member”). The
Master Tenant Class A Member and the Master Tenant Class B Member are
collectively referred to herein as the “Master Tenant Members.”

6.

The Subject Fund Class A Member has been appointed as the initial managing
member of the Subject Fund (in such capacity, the “Subject Fund Manager”).

7.

Master Tenant Class A Member has been appointed as the initial managing member
of the Master Tenant (in such capacity, the “Master Tenant Manager”).

8.

Master Tenant Manager is solely responsible for the management of the Systems
and the Master Tenant subject to certain customary approval rights of the Master
Tenant Class B Member(s). Subject Fund Manager is solely responsible for the
management of the Owner subject to certain customary approval rights of the
Subject Fund Class B Member, which also requires the approval of the Master
Tenant Class B Member.  

9.

The Subject Fund is prohibited from incurring any indebtedness above a limit
specified in the Subject Fund LLCA without the Subject Fund Class B Member’s
consent and from incurring or granting or suffering to exist any liens on its
assets other than ordinary course liens that are customarily permitted.

10.

Aside from specially allocated items, profits, losses and deductions are
generally allocated between the Subject Fund Members in proportion to their
respective percentages interests as set forth in the Subject Fund LLCA.

11.

The Subject Fund LLCA provides a standard of care that requires the Subject Fund
Manager to manage the Subject Fund in accordance with prudent industry standards
or to at all times act in good faith and in the best interests of the Subject
Fund.

12.

Subject Fund has acquired each System pursuant to an agreement (the “ECCA”) with
an affiliate of the Borrower (the “Seller”). Each System was acquired prior to
it receiving permission to operate. Master Tenant has leased each System from
Subject Fund pursuant to a lease agreement (the “Master Lease”). A portion of
the rent or power payments paid to the Master Tenant by the host customers is
used to pay rent to Subject Fund on a quarterly basis under the Master Lease.

13.

Cash available for distribution to the Subject Fund Members will be distributed
at least quarterly (or annually with respect to certain items) in accordance
with the agreed upon priority in the Subject Fund LLCA. Subject Fund has elected
to pass through the ITC benefits to Master Tenant.

14.

The Subject Fund LLCA may not be amended without the written consent of each
Subject Fund Member.

Appendix 8 - 3Shortfin Credit Agreement – Appendices

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

15.

Subject Fund Class A Member’s obligation to indemnify the Subject Fund Class B
Member, if any, will be limited to customary indemnities for breach of the
Subject Fund LLCA or bad acts, standard tax indemnities (but not structure or
tax ownership) and [***]. [***].

16.

No provision in the Subject Fund LLCA would require or cause the Subject Fund
Class A Member to forfeit, transfer or otherwise divest itself of such Member’s
economic interest in the Subject Fund or would under any circumstance revise or
otherwise modify any rights associated with the Subject Fund Class A Units,
[***].

17.

The Subject Fund is not a Cash Sweep Fund unless identified as such on Appendix
2.

Appendix 8 - 4Shortfin Credit Agreement – Appendices

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.